



EXHIBIT 10.5


PURCHASE AND SALE AGREEMENT
between
GGT SPRING TOWN TX, LLC, a Delaware limited liability company
as Seller
and
ABBEY RESIDENTIAL, LLC,
an Alabama limited liability company
as Purchaser
as of May 23, 2017






DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------





DEFINED TERMS
Term
Section
Agreement


Introductory Paragraph
Assignment of Contracts
4.2(d)
Assignment of Leases
4.2(c)
Bill of Sale
4.2(b)
Broker
8.1
Business Day
11.10
Cap
5.3(c)
CERCLA
9.3(b)
Closing
4.1
Closing Date
4.1
Code
5.5(d)(i)
Contracts
1.1(e)
Contracts Schedule
1.1(e)
Deed
4.2(a)
Domain
1.1(g)
Earnest Money
1.5
Effective Date
Introductory Paragraph
ERISA
5.5(c)(i)
Excluded Property
1.1(h)
Existing Survey
2.2
Former Tenant Lease Files
11.4
General Contractor
1.1(h)
Hazardous Substances
9.3(b)
Hazardous Substances Laws
9.3(b)
Improvements
1.1(b)
Independent Consideration
1.6
Inspection Period
3.1(a)
Knowledge Party
5.2
Land
1.1(a)
Leases
1.1(c)
Lease Schedule
1.1(c)
Licenses and Permits
1.1(f)
Lists
5.1(i)(ii)(A)
Losses
3.1(d)
Major Loss
7.3
Mill Creek
3.1(c)
OFAC
5.1(i)(i)
Order or Orders
5.1(i)(i)
Other Intangibles
1.1(g)



2
DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------





Owner’s Policy
2.1
Permitted Assignee
11.7
Permitted Exceptions
1.2
Personal Property
1.1(d)
Personal Property Schedule
1.1(d)
Property
1.1
Proprietary Materials
1.1(h)
Purchase Price
1.3
Purchaser
Introductory Paragraph
Purchaser Parties
3.1(c)
RCRA
9.3(b)
Restrictive Covenant
1.2
SARA
9.3(b)
Scheduled Closing Date
4.1
Security Deposits
1.1(c)
Seller
Introductory Paragraph
Seller Affiliates
3.1(d)
Seller Parties
3.1(d)
Survival Period
5.3(a)
Tenant Notice Letters
4.2(e)
Title Commitment
2.1
Title Company
1.5
Title Exam Deadline
2.3(a)
Trademarks
1.1(h)
Updated Survey
2.2





3
DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------





PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made as of May 23, 2017
(the “Effective Date”), by and between GGT SPRING TOWN TX, LLC, a Delaware
limited liability company, having an office at 2001 Bryan Street, Suite 3275,
Dallas, Texas 75201 (“Seller”), and ABBEY RESIDENTIAL, LLC, an Alabama limited
liability company, having an office at 1930 Stonegate Drive, Birmingham, AL
35242-252 (“Purchaser”).
W I T N E S S E T H:
ARTICLE I
PURCHASE AND SALE
1.1    Purchase and Sale. Subject to the terms and conditions of this Agreement,
Seller agrees to sell and convey to Purchaser, and Purchaser agrees to purchase
from Seller, the following (collectively, the “Property”):
(a)    Land. That certain tract of land (the “Land”) located in Harris County,
Texas more particularly described on Schedule 1.1(a) attached hereto and made a
part hereof, together with all and singular the rights and appurtenances
pertaining to the Land, including any right, title and interest of Seller in and
to easements, adjacent streets, alleys, gaps or gores and rights-of-way within,
in front of, behind or otherwise adjoining the Land or any of it;
(b)    Improvements. The buildings, structures, fixtures and other improvements
on the Land, including specifically, without limitation, the 396-unit apartment
complex commonly known as “Modera Spring Town Center” located thereon having an
address of 21801 Northcrest Drive, Spring, Texas (the “Improvements”);
(c)    Leases. All of Seller’s right, title and interest as landlord in and to
all lease and other occupancy agreements as set forth on the rent roll (the
“Lease Schedule”) attached as Schedule 1.1(c) and made a part hereof and any new
lease agreements entered into by Seller after the Effective Date as permitted
hereunder (collectively, the “Leases”) and all security and other refundable
deposits paid to the landlord under the Leases to the extent not applied in the
case of a tenant default in accordance with the terms of the Leases
(collectively, the “Security Deposits”);
(d)    Tangible Personal Property. All of Seller’s right, title and interest in
and to all tangible personal property upon the Land or within the Improvements
(the “Personal Property”), including specifically, without limitation,
appliances, furniture, carpeting, draperies and curtains, tools, supplies,
carts, computers, software (if and to the extent assignable), scanners, copiers,
and other items of personal property (excluding cash) used in connection with
the operation or maintenance of the Land and the Improvements, including,
without limitation, the personal property set forth on Schedule 1.1(d) attached
hereto and made a part hereof (the “Personal Property Schedule”), but
specifically excluding any Excluded Property (as defined below);
(e)    Contracts. To the extent assignable, all of Seller’s right, title and
interest in and to all contracts and agreements (collectively, the “Contracts”)
listed and described on Schedule


4
DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------





1.1(e) attached hereto and made a part hereof or executed by Seller after the
Effective Date (the “Contracts Schedule”), relating to the upkeep, repair,
maintenance or operation of the Land or Improvements that will extend beyond the
Closing Date, including specifically, without limitation, all assignable
equipment leases, leasing commission agreements or apartment locator agreements,
cable television agreements, telephone agreements and internet and data
agreements, but expressly excluding any Excluded Property;
(f)    Licenses and Permits. To the extent assignable, all of Seller’s right,
title and interest in and to all licenses, permits, certificates of occupancy,
approvals, dedications, subdivision maps and entitlements now or hereafter
issued, approved or granted by governmental agencies having jurisdiction over
the Land and Improvements or any portion thereof, together with all renewals and
modifications thereof (collectively, the “Licenses and Permits”);
(g)    Other Intangibles. To the extent assignable, all of Seller’s right, title
and interest in and to all other intangible rights, titles, interests,
privileges, warranties, guarantees and appurtenances owned by Seller and related
to or used exclusively in connection with the ownership, use or operation of the
Land or the Improvements, including, without limitation, and other intangible
rights relating to or appurtenant to the Land, Improvements or Personal
Property, but specifically excluding any Excluded Property (collectively, the
“Other Intangibles”); and
(h)    Excluded Property. The Property does not include any warranty from any
affiliate of Seller, including without limitation, any warranty from the general
contractor for the development of the Property from MCRT Gulf Coast/Southwest
Construction LLC (“General Contractor”), any cash, any insurance policies or
claims (except as expressly set forth herein), any other claims against third
parties, any Contracts depicted as “National Contracts” on the Contracts
Schedule, the website relating to the Property, any web-based software used
pursuant to licensing arrangements procured by any affiliate of Seller, any
rights to a refund of real estate taxes or assessments with respect to the
period prior to the Closing, any property owned by tenants of the Property or
the property manager, any property that serves or is used in connection with any
property other than the Property and any Proprietary Materials (collectively,
“Excluded Property”). “Proprietary Materials” means the name “Mill Creek,” “Mill
Creek Residential,” “MCRT,” “MCR,” “Modera” and any derivations thereof
(collectively, the “Trademarks”), any logos, trade colors, service marks and
trade names of Seller (and its affiliates), any appraisals, budgets, strategic
plans for the Property, analyses (whether prepared internally or by
consultants), information regarding the marketing of the Property for sale,
submissions relating to Seller’s obtaining of trust, corporate or partnership
authorization, attorney and accountant work product, and attorney-client or
other privileged documents, all of which shall be deemed confidential for
purposes of this Agreement.
1.2    Permitted Exceptions. The Property shall be conveyed subject to the
matters which are, or are deemed to be, Permitted Exceptions pursuant to
Article II hereof (collectively, the “Permitted Exceptions”). The Permitted
Exceptions shall be deemed to include a restrictive covenant (the “Restrictive
Covenant”), in the form attached as Exhibit J hereto, prohibiting the conversion
of the Property to condominium, cooperative or similar form of ownership for a
period of 10 years from the Closing Date.


5
DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------





1.3    Purchase Price. Seller agrees to sell and Purchaser agrees to purchase
the Property for a total purchase price of $49,812,000.00 (the “Purchase
Price”). The Purchase Price, as increased or decreased by credits, prorations
and adjustments as herein provided, shall be deposited by or on behalf of
Purchaser in full at Closing by wire transfer of immediately available U.S.
dollars with the Title Company.
1.4    Additional Consideration. As additional consideration for the purchase
and sale of the Property, at Closing Purchaser will assume and perform all of
the covenants and obligations of Seller and Seller’s predecessors in title
pursuant to the Leases (including covenants and obligations relating to any
Security Deposits), Contracts and Licenses and Permits that first arise and
accrue (a) on or after the Closing Date and (b) before the Closing Date only to
the extent Seller credits Purchaser at the Closing with the costs of performing
such covenants and obligations. The provisions of this Section 1.4 shall survive
the Closing without limitation.
1.5    Earnest Money. Within one (1) business day after the Effective Date,
Purchaser shall deposit with Alamo Title Company, Attn: ___________, Alamo Title
Company (the “Title Company”), the sum of $1,000,000.00 (the “Earnest Money”),
which is comprised of a $100,000 portion which is non-refundable (except as
otherwise specifically set forth herein) (the “Non-Refundable Portion”) and a
$900,000 portion which becomes non-refundable (except as otherwise specifically
set forth herein) only after the expiration of the Inspection Period if
Purchaser does not terminate this Agreement pursuant to Section 3.2 hereof (the
“Refundable Portion”), in good funds, either by certified bank or cashier’s
check or by federal wire transfer. The Title Company shall hold the Earnest
Money in an interest-bearing account in accordance with Article X and this
Section 1.5. All interest accruing on such sums shall become a part of the
Earnest Money and shall be distributed as Earnest Money in accordance with the
terms of this Agreement. The Earnest Money shall be invested as Purchaser
directs. Any and all interest earned on the Earnest Money shall be reported to
Purchaser’s federal tax identification number; provided, however, in the event
Seller is entitled to retain the Earnest Money pursuant to the terms hereof, the
parties hereto shall each execute the appropriate documentation to provide for
the reporting of such interest to Seller’s federal tax identification number.
1.6    Independent Consideration. An amount equal to $100.00 (the “Independent
Consideration”) of the Earnest Money is independent of any other consideration
provided hereunder, shall be fully earned by Seller upon the Effective Date,
and, as of the Effective Date, is not refundable to Purchaser under any
circumstances. Accordingly, if this Agreement is terminated for any reason by
either party, the Independent Consideration shall be paid by Title Company to
Seller.
ARTICLE II    
TITLE AND SURVEY
2.1    Title Examination; Commitment for Title Insurance. Prior to the Effective
Date, Seller has obtained and delivered a TLTA preliminary title insurance
commitment in the amount of the Purchase Price dated as of May 3, 2017 (with an
effective date of April 27, 2017), #1033006545 (the “Title Commitment”) to
Purchaser covering the Land and Improvements and a copy of each document
referenced therein as an exception to title to the Property. At Closing,
Purchaser shall


6
DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------





cause the Title Commitment to be updated for purposes of issuance of a TLTA
Owner’s Policy of Title Insurance in the amount of the Purchase Price (the
“Owner’s Policy”) insuring fee simple title to the Land and Improvements subject
only to the Permitted Exceptions.
2.2    Survey. Purchaser acknowledges that it has received that certain survey
dated May 15, 2017, prepared by Jones Carter, Russell B. Tarasiewicz, RPLS No.
6575 (the “Existing Survey”). Purchaser may update the Existing Survey or obtain
a new survey (in either case, the “Updated Survey”), at Purchaser’s sole
expense, and, shall deliver a copy of the Updated Survey to Seller and the Title
Company on or before the Title Exam Deadline. The Updated Survey shall be
certified in favor of Seller, the Title Company and any other parties as
determined by Purchaser.
2.3    Title Objections; Cure of Title Objections.
(a)    Purchaser shall have until 5:00 p.m. Central Time on May 17, 2017 (the
“Title Exam Deadline”) to review the Title Commitment, related exception
documents and the Updated Survey and to notify Seller, in writing, of such
objections as Purchaser may have to any matters contained therein.
(b)    If Purchaser notifies Seller, in writing, of its objection to any title
or survey matters prior to the Title Exam Deadline, Seller shall have the right,
but not the obligation, to cure such objections (except for the Mandatory Cure
Items as defined below). Within three (3) Business Days after receipt of
Purchaser’s notice of objections, Seller shall notify Purchaser in writing
whether Seller elects to cure such objections (and Seller’s failure to send such
a notice to Purchaser within such three (3) Business Day period shall be deemed
an election not to cure such objections). If Seller elects to cure, and provided
that Purchaser shall not have terminated this Agreement in accordance with
Section 3.2 hereof, Seller shall have until the Closing Date to remove, satisfy
or cure the same and for this purpose, Seller shall be entitled to a reasonable
adjournment of the Closing if additional time is required, but in no event shall
the adjournment exceed thirty (30) days after the Scheduled Closing Date. At
Seller’s cost and expense, Seller may bond around any such objections to the
Title Company’s and Purchaser’s reasonable satisfaction in order to cause the
Title Company to remove such matter, or may otherwise cause Title Company to
endorse over and affirmatively insure over any such objection in a manner
reasonably satisfactory to Purchaser and its lender, and in either event, such
objection shall be deemed cured. If Seller elects (or is deemed to elect) not to
cure any objections specified in Purchaser’s notice, or if Seller is unable to
effect a cure prior to the Closing (or any date to which the Closing has been
adjourned), Purchaser shall have the following options: (i) to waive the uncured
objections and accept a conveyance of the Property, subject to the Permitted
Exceptions, by proceeding to Closing and thereby be deemed to have approved as
Permitted Exceptions specifically any matter objected to by Purchaser which
Seller is unwilling or unable to cure, and without reduction of the Purchase
Price; or (ii) to terminate this Agreement by sending written notice thereof to
Seller before the end of the Inspection Period if Seller elects (or is deemed to
have elected) not to cure or, subject to Seller’s rights to extend Closing as
provided in this Section 2.3(b), before Closing if Seller is unable to effect a
cure as agreed by Seller, and upon delivery of such notice of termination, this
Agreement shall terminate and the Earnest Money, including the Non-Refundable
Portion and the Refundable Portion (less the Independent Consideration), shall
be returned to Purchaser, and thereafter neither party hereto


7
DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------





shall have any further rights, obligations or liabilities hereunder except to
the extent that any right, obligation or liability set forth herein expressly
survives termination of this Agreement. If Purchaser fails to timely provide
notice of its election to terminate under clause (ii) of this Section 2.3(b),
Purchaser shall be deemed to have elected to proceed under clause (i) of this
Section 2.3(b).
(c)    Notwithstanding anything contained herein to the contrary, whether or not
Purchaser objects pursuant to this Section 2.3, Seller shall be obligated at or
prior to Closing to (i) pay any and all mortgages, deeds of trust and deeds to
secure debt by, through or under Seller and (ii) up to $250,000 of all
mechanics’ liens and monetary judgments recorded against the Property to the
extent created by, through or under Seller (the “Mandatory Cure Items”).
2.4    Permitted Exceptions to Title. Notwithstanding anything contained herein
to the contrary, the Property shall be conveyed subject to the following
matters, which shall be deemed to be Permitted Exceptions and Purchaser shall
have no right to object to Permitted Exceptions:
(a)    the rights of tenants, as tenants only, under the Leases and any new
Leases entered into between the Effective Date and Closing to the extent
permitted hereunder;
(b)    the lien of all ad valorem real estate taxes and assessments not yet due
and payable as of the Closing Date, subject to adjustment as herein provided;
(c)    local, state and federal laws, ordinances or governmental regulations,
including, but not limited to, building and zoning laws, ordinances and
regulations, now or hereafter in effect relating to the Property;
(d)    items appearing in the Title Commitment and/or on the Existing Survey or
Updated Survey and, in either case, either (i) not timely objected to by
Purchaser or (ii) timely objected to by Purchaser, with a subsequent waiver or
deemed waiver to such objection by Purchaser, all in accordance with
Sections 2.3 and 2.5 hereof; and
(e)    the Restrictive Covenant.
2.5    Pre-Closing “Gap” Title/Survey Defects. Following the Title Exam
Deadline, Purchaser may, within two Business Days of receipt of any updates to
the Title Commitment or the Updated Survey notify Seller in writing of any
additional objections to any update to the Title Commitment or the Updated
Survey that were not on the latest Title Commitment issued by the Title Company
prior to the expiration of the Title Exam Deadline, the Existing Survey or the
latest Updated Survey issued by the surveyor prior to the expiration of the
Title Exam Deadline. With respect to any objections to title or survey matters
set forth in such notice, Seller shall have the same option to cure (subject to
the Mandatory Cure Items) and Purchaser shall have the same option to accept
title subject to such matters or to terminate this Agreement and receive a
return of the Earnest Money, including the Non-Refundable Portion and the
Refundable Portion (less the Independent Consideration), as those which apply to
any notice of objections made by Purchaser before the expiration of the Title
Exam Deadline. If Seller elects to cure any such matters, the date for Closing
may be extended, if necessary, by a reasonable period of time to effect such a
cure as and to the extent provided in Section 2.3(b).


8
DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------





ARTICLE III    
INSPECTION PERIOD
3.1    Right of Inspection.
(a)    During the period ending on May 24, 2017 (the “Inspection Period”),
Purchaser shall have the right to make such inspections, tests and
investigations, at Purchaser’s sole cost and expense, of the Property and to
examine at the Property, certain documents related to the Property in Seller’s
possession or control as more specifically identified on Schedule 3.1 attached
hereto and incorporated herein by reference. Purchaser acknowledges that some of
such documents may have been prepared by third parties, including the property
manager.
(b)    Purchaser understands and agrees that any on-site inspections of the
Property shall be conducted upon at least 24 hours’ prior written notice to
Seller (provided that, as to in-unit inspections, the notice period shall be
consistent with the notice period Seller must give tenants under the Leases and
under applicable state and local law) and shall occur at reasonable times agreed
upon by Seller and Purchaser. With respect to any entry upon the Property,
Seller shall be entitled to have a representative of Seller accompany Purchaser
or the party entering the Property on behalf of Purchaser. Purchaser may not
contact any tenants of the Property without first obtaining Seller’s prior
written consent. Such physical inspection shall not unreasonably interfere with
the use of the Property by Seller or its tenants nor shall Purchaser’s
inspection damage the Property in any material respect. Such physical inspection
shall not be destructive or invasive in any respect (unless Purchaser obtains
Seller’s prior written consent), and in any event shall be conducted in
accordance with standards customarily employed in the industry and in compliance
with all governmental laws, rules and regulations. Following each entry by
Purchaser with respect to inspections or tests on the Property, Purchaser shall
restore the Property to the condition it was in prior to any such inspections or
tests. Seller shall cooperate with Purchaser in its due diligence but shall not
be obligated to incur any liability or expense in connection therewith.
Purchaser shall keep the Property free of any liens or encumbrances on account
of Purchaser’s inspections and investigations.
(c)    Purchaser agrees that prior to entering the Property to conduct any
inspection, Purchaser, its engineers, architects, employees, contractors,
consultants, representatives and agents (collectively, the “Purchaser Parties”)
shall obtain, maintain and deliver evidence satisfactory to Seller and its
property manager thereof, at no cost or expense to Seller, (1) commercial
general liability insurance from an insurer reasonably acceptable to Seller in
the amount of $3,000,000.00 with combined single limit for personal injury or
property damage per occurrence of at least $1,000,000, (2) commercial automobile
insurance coverage in an amount of not less than $1,000,000.00 per occurrence
which shall cover liability arising in connection with any automobile at the
Property (including owned, hired and non-owned automobiles), and (3) workers’
compensation insurance as required by statute in the state where the Property is
located and employer’s liability insurance in an amount of not less than
$1,000,000.00 per accident, such policies to name Seller, its property manager,
Mill Creek Residential Trust LLC (“Mill Creek”), CNL Growth Properties, Inc.
(“CNL”) and any additional parties that Seller may designate as additional
insured parties, which insurance shall provide coverage against any claim for
bodily injury or property damage caused by Purchaser or its agents,
representatives or consultants in connection


9
DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------





with any such tests and investigations. Notwithstanding the foregoing, Jones &
Carter, Inc., shall not be required to obtain or maintain insurance required by
clauses (2) or (3) of this subsection (c). Such insurance coverage shall (i) be
issued by an insurance company licensed to do business in the state where the
Property is located having a rating of at least “A X” by A.M. Best Company,
(ii) be primary and any insurance maintained by Seller shall be excess and
noncontributory, (iii) include contractual liability coverage with respect to
Purchaser’s indemnity obligations set forth in this Agreement (it being
understood, however, that the availability of such insurance shall not serve to
limit or define the scope of Purchaser’s indemnity obligations under this
Agreement in any manner whatsoever), and (iv) not contain any exclusions for
work performed at or on residential properties, or for “insured versus insured”
claims as respects any potential claim by Seller against Purchaser. The
insurance certificate required herein shall also provide that the coverage may
not be cancelled, non-renewed or reduced without at least 30 days’ prior written
notice to Seller.
(d)    PURCHASER AGREES TO INDEMNIFY AGAINST AND HOLD SELLER, MILL CREEK, CNL
AND THEIR RESPECTIVE DIRECT AND INDIRECT AFFILIATES, SUBSIDIARIES, SHAREHOLDERS,
MEMBERS, PARTNERS, MANAGERS, OWNERS, OFFICERS, AND DIRECTORS (“SELLER
AFFILIATES”) AND THEIR AGENTS, REPRESENTATIVES, EMPLOYEES, SUCCESSORS AND
ASSIGNS (COLLECTIVELY WITH THE SELLER AFFILIATES, THE “SELLER PARTIES”) HARMLESS
FROM ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION, LOSSES, LIABILITIES, LIENS,
ENCUMBRANCES, COSTS, EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND
EXPENSES) DAMAGES OR INJURIES (COLLECTIVELY, “LOSSES”) ARISING OUT OF OR
RESULTING FROM: (1) THE INSPECTION OF THE PROPERTY BY PURCHASER OR PURCHASER
PARTIES, INCLUDING, ALL COSTS OF ANY INSPECTION OR PHYSICAL TESTING OF THE
PROPERTY, (2) ANY INJURIES TO PERSONS (INCLUDING DEATH) OR PROPERTY (REAL OR
PERSONAL) ARISING OUT OF ANY INSPECTION OR PHYSICAL TESTING OF THE PROPERTY BY
PURCHASER OR THE PURCHASER PARTIES, OR (3) ANY MECHANICS’, WORKERS’ OR OTHER
LIENS ON THE PROPERTY, BY REASONS OF OR RELATING TO THE WORK OR ACTIVITIES
CONDUCTED ON THE PROPERTY BY PURCHASER OR PURCHASER PARTIES EVEN IF SUCH LOSSES
ARE A RESULT OF SELLER’S OR SELLER PARTIES’ OWN NEGLIGENCE; PROVIDED, HOWEVER,
PURCHASER SHALL NOT BE OBLIGATED TO INDEMNIFY ANY PARTY UNDER THIS PARAGRAPH FOR
LOSSES RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SELLER OR
THE OTHER SELLER PARTIES. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
AGREEMENT, THE OBLIGATION TO INDEMNIFY AND HOLD HARMLESS SELLER AND SELLER
PARTIES SHALL SURVIVE CLOSING OR ANY TERMINATION OF THIS AGREEMENT.
3.2    Right of Termination. Seller agrees that if Purchaser determines (such
determination to be made in Purchaser’s sole discretion) that the Property is
not suitable for its purposes for any reason or no reason, Purchaser shall have
the right to terminate this Agreement by giving written notice thereof to Seller
prior to 5:00 p.m. Central Time on the last day of the Inspection Period. If
Purchaser gives such notice of termination during the Inspection Period, this
Agreement shall terminate and, unless Purchaser terminates for a Refundable
Termination Event (as defined below), the Refundable Portion of the Earnest
Money shall be returned to Purchaser and the Non-Refundable


10
DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------





Portion and Independent Consideration shall be remitted to Seller. If Purchaser
gives notice of termination during the Inspection Period for a Refundable
Termination Event, then this Agreement shall terminate and the entire Earnest
Money, including the Non-Refundable Portion and the Refundable Portion (less the
Independent Consideration) shall be returned to Purchaser. If Purchaser fails to
give Seller a notice of termination prior to the expiration of the Inspection
Period, Purchaser shall no longer have the right to terminate this Agreement
under this Section 3.2 and (subject to automatic termination under Section 1.5
or any other express rights of termination on the part of Purchaser hereunder)
shall be bound to proceed to Closing and consummate the transaction contemplated
hereby pursuant to the terms of this Agreement. Time is of the essence with
respect to the provisions of this Section 3.2.
As used herein, the term “Refundable Termination Event” means Purchaser’s
election to terminate this Agreement under Section 3.2 for any of the following
reasons: (i) Seller elects (or is deemed to have elected) not to cure any title
or survey objections pursuant to Section 2.3(b) hereof, (ii) Purchaser
determines, in its complete and sole discretion, that (A) the nature or
condition of the Property has materially and adversely changed such that the
Existing Survey is no longer accurate, complete or correct, or (B) the
environmental condition of the Property has materially and adversely changed
such that the Phase I Environmental Site Assessment Spring- Struebner Tract
dated June 24, 2013, performed by MECX, LP and provided by Seller to Purchaser
on or before the Effective Date, is no longer accurate, complete or correct.
Purchaser and Seller further acknowledge and agree that the Earnest Money,
including the Non-Refundable Portion and Refundable Portion, may be refunded to
Purchaser pursuant to such other provisions specifically set forth herein,
including, without limitation (1) Section 2.3(b) with respect to Seller’s
failure to effect a cure of any title or survey matter prior to Closing, (2)
Section 2.5 with respect to any new title or survey matter, (3) Section 4.8 with
respect to failure of a condition to Closing, (4) Section 6.2 with respect to
Seller default, and (5) Section 7.2 with respect to a Major Loss (as such term
is defined below).
3.3    Termination of Contracts. On or before the expiration of the Inspection
Period, Purchaser shall have the right to notify Seller in writing (a) if it
would like Seller to terminate any of the Contracts at Closing, and (b) provided
such Contracts may be terminated without penalty and without notice (any
Contract that complies with both (a) and (b) of this Section 3.3, a “Terminable
Contract”), Seller shall terminate such Terminable Contracts at Closing. If any
Contracts that Purchaser would like Seller to terminate require that notice be
provided to the vendor in order to terminate same, then Purchaser shall assume
such Contract for such notice period from and after Closing.
ARTICLE IV    
CLOSING
4.1    Time and Place. The consummation of the transaction contemplated hereby
(“Closing”) shall occur no later than 1:00 p.m. Central Time on June 23, 2017
(the “Scheduled Closing Date”); provided, however, all documents and
deliverables (other than the Purchase Price) shall be delivered to the Title
Company no later than 5:00 p.m. Central Time on the day before the Scheduled
Closing Date (the “Pre-Closing Date”). At Closing, Seller and Purchaser shall
perform the obligations set forth in, respectively, Section 4.2 and Section 4.3,
the performance of which


11
DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------





obligations shall be concurrent conditions. The actual date upon which the
Closing occurs shall be referred to herein as the “Closing Date.” TIME IS OF THE
ESSENCE OF THIS SECTION 4.1.
4.2    Seller’s Deliverables at Closing. On or before the Pre-Closing Date,
Seller shall deliver to Title Company (or the Property if noted otherwise) the
following:
(a)    Deed. A duly executed special warranty deed in the form attached hereto
as Exhibit A (the “Deed”), conveying the Land and Improvements to Purchaser,
subject only to the Permitted Exceptions (but excluding the Permitted Exception
listed in Section 2.4(c));
(b)    Bill of Sale. A duly executed bill of sale in the form attached hereto as
Exhibit B (the “Bill of Sale”) conveying the Personal Property to Purchaser
without warranty of any kind;
(c)    Assignment of Leases. An executed counterpart of an assignment and
assumption of Seller’s interest, as lessor or owner, in the Leases and Security
Deposits in the form attached hereto as Exhibit C (the “Assignment of Leases”),
duly executed by Seller, conveying and assigning all of Seller’s right, title
and interest, as lessor or owner, in the Leases and Security Deposits, to
Purchaser;
(d)    Assignment of Contracts. An executed counterpart of an assignment and
assumption of Seller’s interest in the Contracts, Licenses and Permits and Other
Intangibles in the form attached hereto as Exhibit D (the “Assignment of
Contracts”), duly executed by Seller, conveying and assigning all of Seller’s
right, title, and interest, if any, in the Contracts, Licenses and Permits and
Other Intangibles, to Purchaser;
(e)    Tenant Notice Letters. A notice in the form attached hereto as Exhibit E
(the “Tenant Notice Letters”), with such Tenant Notice Letters to be prepared by
Seller for each tenant of the Property;
(f)    Certificate as to Representations and Warranties. A certificate in the
form attached hereto as Exhibit F, dated as of the Closing Date (or in blank
with instructions to the Title Company to date as of the Closing Date) and
executed on behalf of Seller by a duly authorized officer thereof, reaffirming
that the representations and warranties of Seller contained in this Agreement
are true and correct in all material respects as of the Closing Date (with
appropriate modifications of those representations and warranties made in
Section 5.1 hereof to reflect any changes therein including without limitation
any changes resulting from actions under Section 5.4 hereof) or identifying any
representation or warranty which is not, or no longer is, true and correct and
explaining the state of facts giving rise to the change;
(g)    Evidence of Authority. Such evidence as the Title Company may reasonably
require as to the authority of the person or persons executing documents on
behalf of Seller;
(h)    FIRPTA Affidavit. A certificate in the form attached hereto as Exhibit G
certifying that Seller is not a “foreign person” as defined in the Federal
Foreign Investment in Real Property Tax Act of 1980 and the 1984 Tax Reform Act;


12
DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------





(i)    Seller’s Closing Statement. A duly executed seller’s closing statement
prepared by the Title Company that sets forth the prorations, Purchase Price and
other amounts paid and disbursed in accordance with this Agreement;
(j)    Owner’s Affidavit. An Owner’s Affidavit in the form of Exhibit H,
attached hereto (or otherwise in a form reasonably acceptable to Seller and
Title Company);
(k)    Covenant Not to Sue. A covenant not to sue in the form of Exhibit K
attached hereto;
(l)    Contracts and Other Intangible Personal Property. Originals, or copies
should originals not be available, of all of the Leases, Contracts, Licenses and
Permits, and Other Intangibles, if any, in the possession of Seller or Seller
Parties, together with such leasing and property files and records that are
material in connection with the continued operation, leasing and maintenance of
the Property (which shall be delivered to the Property);
(m)    Possession. Possession and occupancy of the Property, subject to the
Permitted Exceptions;
(n)    The Restrictive Covenant. A counterpart of the Restrictive Covenant; and
(o)    Additional Documents. Such additional documents as shall be reasonably
required to consummate the transaction expressly contemplated by this Agreement.
4.3    Purchaser’s Deliverables at Closing. Except with respect to the Purchase
Price as expressly set forth below, on or before the Pre-Closing Date, Purchaser
shall deliver to Title Company the following:
(a)    Purchase Price. The full amount of the Purchase Price, less the Earnest
Money, and subject to the prorations, credits and adjustments provided for
herein, payment of which shall be made by wire transfer of immediately available
funds to the account of the Title Company no later than 1:00 p.m. Central Time
on the Closing Date;
(b)    Executed Counterparts. Purchaser’s executed counterparts to the
instruments described in Sections 4.2(c), 4.2(d), 4.2(e) and 4.2(m) above;
(c)    Certificate as to Representations and Warranties. A certificate in the
form attached hereto as Exhibit I, dated as of the Closing Date (or in blank
with instructions to the Title Company to date as of the Closing Date) and
executed on behalf of Purchaser by a duly authorized officer thereof,
reaffirming that the representations and warranties of Purchaser contained in
this Agreement are true and correct in all material respects as of the Closing
Date (with appropriate modifications of those representations and warranties
made in Section 5.5 hereof to reflect any changes therein including as a result
of an assignment of this Agreement as permitted by Section 11.7) or identifying
any representation or warranty which is not, or no longer is, true and correct
and explaining the state of facts giving rise to the change;


13
DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------





(d)    Purchaser’s Closing Statement. A duly executed purchaser’s closing
statement prepared by the Title Company that sets forth the prorations, Purchase
Price and other amounts paid and disbursed in accordance with this Agreement.
(e)    Evidence of Authority. Such evidence as the Title Company may reasonably
require as to the authority of the person or persons executing documents on
behalf of Purchaser; and
(f)    Additional Documents. Such additional documents as shall be reasonably
required to consummate the transaction contemplated by this Agreement.
4.4    Credits and Prorations.
(a)    Title Company shall prepare the closing statements of the prorations and
adjustments required by this Agreement and submit it to Seller and Purchaser, as
applicable, at least 2 Business Days prior to the Closing Date. The following
shall be apportioned with respect to the Property as of 12:01 a.m. Central Time
on the day of Closing, such that, except as otherwise expressly provided to the
contrary in this Agreement, Seller shall have the benefit of income and the
burden of expenses for the day preceding the Closing Date and the Purchaser
shall have the benefit of income and the burden of expenses for the Closing Date
and thereafter:
(i)    rents, as and when actually collected (the term “rents” as used in this
Agreement includes all payments by tenants under the Leases);
(ii)    taxes and assessments levied against the Property;
(iii)    payments under the Contracts assumed by Purchaser;
(iv)    water, electric, telephone and all other utility and fuel charges, fuel
on hand (at cost plus sales tax) for which Seller is liable, if any, such
charges to be apportioned at Closing on the basis of the most recent meter
reading occurring prior to Closing, together with all utility and other
reimbursements; and
(v)    any other operating expenses or other items pertaining to the Property
which are customarily prorated between a purchaser and a seller in the area in
which the Property is located.
(b)    Notwithstanding anything contained in the foregoing provisions:
(i)    At Closing, Seller shall, at Seller’s option, either deliver to Purchaser
any Security Deposits actually held by Seller pursuant to the Leases or credit
to the account of Purchaser the amount of such Security Deposits (to the extent
such Security Deposits are not applied against delinquent rents in the ordinary
course of business and consistent with Seller’s historical practices or
otherwise as provided in the Leases). Seller shall be entitled to receive and
retain all cash and deposits posted with any utility companies serving the
Property. Accordingly, Purchaser acknowledges that it will be required to post a
new deposit with any utility companies serving the Property.


14
DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------





(ii)    Any taxes and assessments paid at or prior to Closing shall be prorated
based upon the amounts actually paid. If taxes and assessments for the current
year have not been paid before Closing, Seller shall be charged at Closing an
amount equal to that portion of such taxes and assessments which relates to the
period before Closing and Purchaser shall pay the taxes and assessments prior to
their becoming delinquent. If the Closing shall occur before the tax rate or the
assessed valuation of the Property is fixed for the then current year, the
apportionment of taxes and assessments shall be upon the basis of the tax rate
for the immediately preceding year applied to the latest assessed valuation.
When the actual assessment and valuation of the Property is fixed, the parties
shall true-up the amounts apportioned at Closing. To the extent that the actual
taxes and assessments for the current year differ from the amount apportioned at
Closing, the parties shall make all necessary adjustments by appropriate
payments between themselves promptly following Closing. Purchaser and Seller
agree to discuss the feasibility of filing an appeal to the assessed valuation
of the Property prior to the applicable deadline.
(iii)    As to charges referred to in Section 4.4(a)(iv) above, Seller may on
notice to Purchaser elect to pay one or more of all of said items accrued to the
date hereinabove fixed for apportionment directly to the person or entity
entitled thereto, and to the extent Seller so elects, such item shall not be
apportioned hereunder, and Seller’s obligation to pay such item with respect to
the period prior to the Closing directly in such case shall survive the Closing.
(iv)    The Personal Property is included in this sale, without further charge.
(v)    Purchaser shall be responsible for the payment of all leasing
commissions, referral fees and locator fees attributable to Leases under which
occupancy commences on or after the Closing Date. If, as of the Closing Date,
Seller shall have paid any leasing commissions for which Purchaser is
responsible pursuant to the foregoing provisions, Purchaser shall reimburse
Seller at Closing. Seller shall be responsible for the payment of all leasing
commissions, referral fees and locator fees attributable to Leases under which
occupancy commenced prior to the Closing Date. If, as of the Closing Date,
Seller has not paid any leasing commissions for which Seller is responsible
pursuant to the foregoing provisions, Seller shall give Purchaser a credit at
Closing and Purchaser shall assume the obligations to pay same.
(vi)    All collected rent and other collected income (and any applicable state
or local tax on rent) under Leases in effect on the Closing Date shall be
prorated. Seller shall be charged with any rent and other income collected by
Seller before Closing but applicable to any period of time from and after the
Closing Date, and Purchaser shall be entitled to a credit against the Purchase
Price for such amount. Uncollected rent and other income shall not be prorated.
If such uncollected rent and other income due for the month of Closing is
collected following the Closing in the month during which the Closing occurs,
Purchaser and Seller shall pro rate such collected rent and other income and
Purchaser shall promptly remit to Seller its portion of any such rent if
collected by Purchaser, and Seller shall promptly remit to Purchaser its portion
of any such rent if collected by Seller. For all


15
DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------





rent and other income collected after the month in which the Closing occurs,
Purchaser shall apply all collected rent and other income to the obligations
then owing to Purchaser for its period of ownership and to costs of collection,
remitting the balance, if any, to Seller, for any rent delinquent prior to
Closing. Any prepaid rents for the period from and after the Closing Date shall
either be paid over by Seller to Purchaser or Purchaser shall be entitled to a
credit against the Purchase Price for such amount. Purchaser will make
reasonable efforts consistent with its normal collection practices and
procedures, but without any obligation to file a lawsuit, to collect any rents
applicable to the period before Closing for residents to the extent such
residents continue to occupy the Property.
(c)    Seller shall be entitled to any refunds for the tax years prior to the
year in which the Closing occurs.
(d)    It is understood that Seller may have received certain front-end
concessions and benefits in the form of cash payments or construction
contributions or allowances from the persons to whom cable television, internet
system, security system and/or telephone system concessions have been granted
with respect to the Property. Such concessions and benefits shall belong solely
to Seller and shall not be the subject of any prorations or other adjustments
between Seller and Purchaser notwithstanding anything to the contrary herein.
(e)    The provisions of this Section 4.4 shall survive Closing; provided that,
notwithstanding anything to the contrary in the foregoing except for
Section 4.4(b)(ii) and Section 4.4(c) which shall survive without limitation,
all adjustments and prorations shall be reprorated as soon as practicable after
the Closing Date and shall be deemed final upon the expiration of 120 days after
the Closing Date. Any party hereto owing money with regard to a reproration
shall make payment therefor within 30 days following agreement by the parties
with respect thereto.
4.5    Closing Costs.
(a)    Seller shall pay (i) the fees of any counsel representing it in
connection with this transaction; (ii) one-half of any escrow fee which may be
charged by the Title Company; (iii) the base premium for the Owner’s Policy; and
(iv) the cost of any title curative instruments or any other title curative work
agreed to in writing by Seller.
(b)    Purchaser shall pay (i) the fees of any counsel representing Purchaser in
connection with this transaction; (ii) all costs relating to any endorsements,
extended coverage or other modifications or deletions to the Owner’s Policy and
any base premiums and endorsements for any lender’s policy of title insurance;
(iii) the cost of the Updated Survey; (iv) the fees for recording the Deed; and
(v) one-half of any escrow fees charged by the Title Company.
(c)    All other costs and expenses incident to this transaction and the closing
thereof shall be paid pursuant to local custom.
4.6    Conditions Precedent to Obligation of Purchaser. The obligation of
Purchaser to consummate the transaction hereunder shall be subject to the
fulfillment on or before the Closing


16
DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------





Date of all of the following conditions, any or all of which may be waived in
writing by Purchaser in its sole discretion:
(a)    Title Company shall be prepared to deliver to Purchaser all of the items
required to be delivered to Purchaser by Seller pursuant to the terms of this
Agreement, including but not limited to, those provided for in Section 4.2.
(b)    All of the representations and warranties of Seller contained in this
Agreement shall be true and correct in all material respects as of the Closing
Date with appropriate modifications to the extent permitted under the Agreement,
and there shall not be any material modifications or exceptions on the
Certificate as to the Representations and Warranties delivered by Seller
pursuant to Section 4.2(f).
(c)    Seller shall have performed and observed, in all material respects, all
covenants and agreements of this Agreement to be performed and observed by
Seller as of the Closing Date.
(d)    The Title Company shall be unconditionally committed (subject only to
those title requirements that can only be satisfied by Purchaser) to issue the
Owner’s Policy to Purchaser in the amount of the Purchase Price subject only to
Permitted Exceptions.
(e)    On the Closing Date, there shall exist no pending action, suit or
proceeding with respect to Seller, before any court or administrative agency,
which shall seek to restrain or prohibit, in whole or in part, or to obtain
damages or a discovery order with respect to, this Agreement or the consummation
of the transactions contemplated hereby.
4.7    Conditions Precedent to Obligation of Seller. The obligation of Seller to
consummate the transaction hereunder shall be subject to the fulfillment on or
before the Closing Date of all of the following conditions, any or all of which
may be waived in writing by Seller in its sole discretion:
(a)    Title Company shall be prepared to wire the Purchase Price to Seller as
adjusted pursuant to and payable in the manner provided for in this Agreement.
(b)    Title Company shall be prepared to deliver to Seller all of the items
required to be delivered to Seller by Purchaser pursuant to the terms of this
Agreement, including but not limited to, those provided for in Section 4.3.
(c)    All of the representations and warranties of Purchaser contained in this
Agreement shall be true and correct in all material respects as of the Closing
Date (with appropriate modifications permitted under this Agreement).
(d)    Purchaser shall have performed and observed, in all material respects,
all covenants and agreements of this Agreement to be performed and observed by
Purchaser as of the Closing Date.
(e)    On the Closing Date, there shall exist no pending action, suit or
proceeding with respect to Seller, before any court or administrative agency,
which shall seek to restrain or


17
DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------





prohibit, in whole or in part, or to obtain damages or a discovery order with
respect to, this Agreement or the consummation of the transactions contemplated
hereby.
4.8    Failure of Condition. If any condition set forth in Section 4.6 or
Section 4.7 is not satisfied or waived in writing on or before the Closing, then
the party to this Agreement whose obligations are conditioned upon the
satisfaction of such condition may (a) if such failure of condition constitutes
a default under this Agreement, pursue its remedies under Article VI, or (b) if
such failure of condition does not constitute a default under this Agreement,
terminate this Agreement by written notice delivered to the other party at or
prior to the Scheduled Closing Date, at which time the Earnest Money, including
the Non-Refundable Portion and the Refundable Portion, shall be promptly
returned to Purchaser. Upon termination of this Agreement pursuant to this
Section 4.8, except with respect to the obligations that survive termination of
this Agreement, this Agreement shall be null and void and the parties shall have
no further obligation to each other.
ARTICLE V    
REPRESENTATIONS, WARRANTIES AND COVENANTS
5.1    Representations and Warranties of Seller. Seller hereby makes the
following representations and warranties to Purchaser as of the Effective Date:
(a)     Organization and Authority. Seller is a limited liability company, duly
organized and validly existing under the laws of the State of Delaware and is in
good standing in the jurisdiction of its formation and in the state in which the
Property is located.


18
DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------





(b)     Power and Authority. Seller has the legal power, right and authority to
enter into this Agreement and to consummate the transactions contemplated
hereby, and all requisite action necessary to authorize Seller to enter into
this Agreement and to carry out Seller’s obligations hereunder has been taken.
Seller is not prohibited from consummating the transactions contemplated by this
Agreement by any law, regulation, agreement, instrument, restriction, order or
judgment.
(c)     Condemnation Proceedings. Seller has not received any written notice of
any pending or threatened condemnation or similar proceeding affecting any part
of the Property.
(d)    Leases. The attached Lease Schedule was prepared based upon information
provided by Seller’s property manager and is the rent roll used and relied upon
by Seller in its operation of the Property, with such information effective as
of the date set forth thereon. Other than the Leases and this Agreement, there
are no agreements, requirements or other restrictions in place that would limit
or otherwise govern tenants’ rental amounts or the terms of tenant leases,
including, without limitation rent control agreements or subsidized housing
agreements.
(e)    Violation of Laws. To Seller’s Knowledge, except as disclosed in Schedule
5.1(e), Seller has not received any notice in writing from any applicable
governmental authority of any violation of any building, fire or health code or
any other similar statute applicable to the Property, which has not been cured.
(f)    Litigation. Except as set forth on Schedule 5.1(f) and normal collection
actions, Seller has not received written notice of any litigation, action, suit,
or arbitration pending against Seller, the Property or the transaction
contemplated by this Agreement.
(g)    Personal Property. As of the Closing, Purchaser shall be the owner of the
Personal Property free and clear of liens, charges, claims, security interests,
pledges, restrictions and other encumbrances.
(h)    Environmental Reports. Seller has delivered to Purchaser true, accurate
and complete copies of the most recent environmental site assessment, which
environmental site assessment is listed in Schedule 5.1(h).
(i)    Contracts. All of the Material Contracts that will be binding on
Purchaser following the Closing are listed on Schedule 1.1(e). A “Material
Contract” means all Contracts which either (i) require payments by Seller that
individually or collectively equal or exceed $10,000 per year or (ii) derive
income for the Property (other than Leases).
(j)    PATRIOT Act.
(i)    Seller is in compliance with the requirements of Executive Order No.
133224, 66 Fed. Reg. 49079 (Sept. 25, 2001) (the “Order”) and other similar
requirements contained in the rules and regulations of the Office of Foreign
Assets Control, Department of the Treasury (“OFAC”) and in any enabling
legislation or other Executive Orders or regulations in respect thereof (the
Order and such other rules, regulations, legislation, or orders are collectively
called the “Orders”).


19
DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------





(ii)    Neither Seller nor any beneficial owner of Seller:
(A)    is listed on the Specially Designated Nationals and Blocked Persons List
maintained by OFAC pursuant to the Order and/or on any other list of terrorists
or terrorist organizations maintained pursuant to any of the rules and
regulations of OFAC or pursuant to any other applicable Orders (such lists are
collectively referred to as the “Lists”);
(B)    is a person or entity who has been determined by competent authority to
be subject to the prohibitions contained in the Orders; or
(C)    is owned or controlled by, or acts for or on behalf of, any person or
entity on the Lists or any other person or entity who has been determined by
competent authority to be subject to the prohibitions contained in the Orders.
Notwithstanding anything contained herein to the contrary, for the purposes of
this provision, the phrase “any beneficial owner of Seller” shall not include
(A) any holder of a direct or indirect interest in a publicly traded company
whose shares are listed and traded on a United States national stock exchange,
or (B) any limited partner, unit holder or shareholder owning an interest of
five percent (5%) or less in Seller or in the holder of any direct or indirect
interest in Seller.
5.2    Knowledge Defined. References to the “knowledge” of Seller shall refer
only to the actual knowledge of Jeb Cox (the “Seller Knowledge Party”), and
shall not be construed, by imputation or otherwise, to refer to the knowledge of
Seller, Seller Parties, the property manager or any affiliate of any of them, or
to any of their officers, agents, managers, representatives or employees or to
impose upon such person any duty to investigate the matter to which such actual
knowledge, or the absence thereof, pertains. Notwithstanding anything to the
contrary set forth in this Agreement, no Seller Knowledge Party shall have any
personal liability or liability whatsoever with respect to any matters set forth
in this Agreement or any of Seller’s representations and/or warranties herein
being or becoming untrue, inaccurate or incomplete. References to the
“knowledge” of Purchaser shall refer only to the actual knowledge of Declan
McMullen and Debbie Garner (the “Purchaser Knowledge Parties”), and shall not be
construed, by imputation or otherwise, to refer to the knowledge of Purchaser or
any affiliate of any of Purchaser, or to any of its officers, agents, managers,
representatives or employees or to impose upon such person any duty to
investigate the matter to which such actual knowledge, or the absence thereof,
pertains.
5.3    Survival of, and Liability with Respect to, Seller’s Representations and
Warranties.
(a)    The representations and warranties of Seller set forth in Section 5.1, as
updated by the certificate of Seller to be delivered to Purchaser at Closing in
accordance with Section 4.2(f) hereof, shall survive Closing for a period of six
(6) months (the “Survival Period”). Notice of any claim as to a breach of any
representation or warranty must be made to Seller prior to the expiration of the
Survival Period or it shall be deemed a waiver of Purchaser’s right to assert
such claim.


20
DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------





(b)    No claim for a breach of any representation or warranty of Seller shall
be actionable or payable (i) if the breach in question results from or is based
on a condition, state of facts or other matter which Seller specifically
notified Purchaser of in writing with a reference to the specific Section of
this Agreement that has changed and Purchaser nevertheless consummates the
transaction contemplated by this Agreement, (ii) unless the valid claims for all
such breaches collectively aggregate more than $25,000 and then only to the
extent of such excess, and (iii) unless written notice containing a description
of the specific nature of such breach shall have been given by Purchaser to
Seller prior to the expiration of the Survival Period and an action shall have
been commenced by Purchaser against Seller within 30 days after the termination
of the Survival Period. Seller shall have no liability with respect to a breach
of any representation, warranty or certification, if, prior to the Closing,
Purchaser has knowledge of the breach of such representation, warranty or
certification, and Purchaser nevertheless consummates the transaction
contemplated by this Agreement. Following the Survival Period, the maximum
amount that Purchaser shall be able to recover on account of a breach of a
representation and warranty under this Agreement shall be limited to $100.
(c)    Seller’s aggregate liability to Purchaser with respect to any breach of
any representation or warranty of Seller in this Agreement (as modified by the
certificate to be delivered by Seller at Closing pursuant to Section 4.2(f)
hereof) shall not exceed the amount of the Cap, and Seller shall not be liable
for consequential, speculative or punitive damages. As used herein, the term
“Cap” shall mean the total aggregate amount of $498,120.00.
(d)    Seller shall not be liable to Purchaser for, or be deemed to be in
default hereunder by reason of, any breach of representation or warranty which
results from any change that (i) occurs between the Effective Date and the
Closing Date and (ii) is expressly permitted under this Agreement or is beyond
the reasonable control of Seller to prevent; provided, however, that the
occurrence of a change which is not permitted under this Agreement or is beyond
the reasonable control of Seller to prevent shall constitute the non-fulfillment
of the condition set forth in Section 4.6(b). If, despite changes or other
matters described in the certificate delivered pursuant to Section 4.2(f), the
Closing occurs, Seller’s representations and warranties set forth in this
Agreement shall be deemed to have been modified by all statements made in such
certificate.
(e)    Seller agrees that it will retain an amount in its bank account from the
proceeds of the sale equal to the Cap for the longer of (i) the Survival Period
and (ii) the resolution of any claim properly brought under this Section 5.3.
5.4    Covenants of Seller. Seller hereby covenants with Purchaser as follows:
(a)    Operation of Property; Leasing. From the Effective Date hereof until the
Closing or earlier termination of this Agreement, Seller shall use commercially
reasonable efforts to operate and maintain the Property in the ordinary course
of business substantially in accordance with Seller’s practices prior to the
Effective Date, normal wear and tear and casualty damage excepted. From the date
hereof through Closing, Seller shall conduct its leasing and other activities in
the normal course of business. Seller shall execute no new tenant leases other
than residential apartment leases on the form of lease currently used by Seller
or such other form as may be approved by Purchaser. After the expiration of the
Inspection Period (if Purchaser does not elect to terminate


21
DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------





this Agreement), new tenant leases shall be for a term (including renewals) of
no shorter than six (6) months and no longer than twelve (12) months past the
Closing unless approved in writing by Purchaser.
(b)    Management Agreements; Other Agreements. Seller shall terminate all
management agreements pertaining to the Property, effective as of the completion
of the Closing. Seller agrees not to enter into any written or oral service
contract or other agreement with respect to the Property that will not be fully
performed by Seller on or before the Closing Date, or that will not be
cancelable on 30 days or less notice by Purchaser on or after the Closing Date,
without the prior written consent of Purchaser.
(c)    Insurance. Seller shall maintain all insurance policies with respect to
the Property in effect as of the Effective Date until August 1, 2017; and,
thereafter, Seller shall maintain comparable policies that are commercially
available and reasonable for a prudent property owner at the time of such
replacement.
(d)    Rent-Ready Units. Seller shall, at its sole cost and expense, use
commercially reasonable efforts to cause all units at the Property that have
been vacated prior to the date which is five (5) Business Days prior to the
Closing to be in rent ready condition at the Closing in a manner generally
consistent with the manner in which Seller prepares vacated apartments for rent
ready condition prior to the date hereof, and, with respect to any such unit
that is not rent ready on the date that is one (1) Business Day prior to the
Pre-Closing Date, Purchaser shall be entitled to receive a credit against the
Purchase Price in the amount of $750.00 per such vacant unit that is not in
rent-ready condition.
(e)    Covenants regarding Representations and Warranties. Seller agrees to
promptly notify Purchaser of any fact of which the Seller Knowledge Party
becomes aware which would cause the representations set forth in this Agreement
to become false.
(f)    Personal Property. Seller shall neither transfer nor remove any personal
property or fixtures from the Property subsequent to the date hereof, except for
purposes of replacement thereof, in which case such replacements shall be
promptly installed prior to Closing and shall be comparable in quantity,
utility, and quality to the item(s) being replaced.
(g)    Notice of Violations, Litigation. Seller shall provide to Purchaser
copies of any notices of code or other legal violations it receives following
the date hereof. Seller agrees to advise Purchaser promptly of any litigation,
arbitration, or administrative hearing before any governmental body or agency of
which Seller is notified concerning or affecting the Property which are
instituted or threatened after the date hereof.
5.5    Representations and Warranties of Purchaser. Purchaser hereby represents
and warrants to Seller:
(a)    Organization and Authority. Purchaser is an Alabama limited liability
company, duly organized and validly existing.


22
DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------





(b)    Power and Authority. Purchaser has the legal power, right and authority
to enter into this Agreement and to consummate the transactions contemplated
hereby. Purchaser is not prohibited from consummating the transactions
contemplated by this Agreement by any law, regulation, agreement, instrument,
restriction, order or judgment.
(c)    ERISA. Purchaser represents, warrants and covenants that it is not using
the assets of any (i) ”employee benefit plan” (within the meaning of Section
3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”)), (ii) “plan” (within the meaning of Section 4975(e) of the Internal
Revenue Code of 1986, as amended (the “Code”)) or (iii) entity whose underlying
assets include “plan assets” by reason of a plan’s investment in such entity, to
fund its purchase of the Property under this Agreement.
(d)    PATRIOT Act.
(i)    Purchaser is in compliance with the requirements of the Orders.
(ii)    Neither Purchaser nor any beneficial owner of Purchaser:
(A)    is listed on the Lists;
(B)    is a person or entity who has been determined by competent authority to
be subject to the prohibitions contained in the Orders; or
(C)    is owned or controlled by, or acts for or on behalf of, any person or
entity on the Lists or any other person or entity who has been determined by
competent authority to be subject to the prohibitions contained in the Orders.
5.6    Survival of, and Liability with Respect to, Purchaser’s Representations
and Warranties. The representations and warranties of Purchaser set forth in
Section 5.5 as updated by the certificate of Purchaser to be delivered by
Purchaser at Closing in accordance with Section 4.3(c) hereof, shall survive
Closing for the Survival Period.


23
DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------





5.7    Covenants of Purchaser. Purchaser hereby covenants with Seller that
Purchaser shall, in connection with its investigation of the Property during the
Inspection Period, inspect the Property for the presence of Hazardous
Substances, and, if requested by Seller, shall furnish to Seller copies of any
Phase I Environmental Site Assessment received by Purchaser in connection with
any such inspection. Except as set forth in Section 5.1(h) above, Purchaser
irrevocably waives any claim against Seller arising from the presence of
Hazardous Substances on the Property. If requested by Seller, Purchaser shall
also furnish to Seller copies of any zoning report, property condition report,
or report analyzing compliance of the Property with the provisions of the
Americans with Disabilities Act, 42 U.S.C. § 12101, et seq., if applicable, to
the extent such reports are prepared by a third-party. Purchaser shall not be
required to provide any marketing or economic feasibility studies or any
information covered by the attorney-client work privilege or which constitutes
attorney work product. Any such reports furnished to Seller shall be furnished
at Seller’s risk and without representation or warranty, express or implied, of
any kind whatsoever.
ARTICLE VI    
DEFAULT
6.1    Default by Purchaser. If the Closing does not occur by reason of any
default of Purchaser (other than a default by Purchaser caused by Seller’s
default), Seller shall be entitled, as its sole remedy, to terminate this
Agreement and receive the Earnest Money as liquidated damages for the breach of
this Agreement, it being agreed between the parties hereto that the actual
damages to Seller in the event of such breach are impractical to ascertain and
the amount of the Earnest Money is a reasonable estimate thereof. In such event,
this Agreement will terminate, and Purchaser will have no further rights or
obligations hereunder, except with respect to obligations that expressly survive
termination. Notwithstanding the foregoing, nothing contained herein will limit
Seller’s remedies at law, in equity or as herein provided in the event of a
breach by Purchaser of any obligation that expressly survives termination
hereunder. Seller’s remedy under this Section 6.1 shall not be in derogation of,
nor in any manner limit, Purchaser’s indemnification obligations set forth in
this Agreement.
6.2    Default by Seller. If the Closing does not occur by reason of any default
of Seller (other than a default by Seller caused by Purchaser’s default),
Purchaser shall be entitled, as its sole remedy, either (a) to receive the
return of the Earnest Money, including the Non-Refundable Portion and the
Refundable Portion, which return shall operate to terminate this Agreement and
release Seller from any and all liability hereunder, or (b) to enforce specific
performance of Seller’s obligation to execute the documents required to convey
the Property to Purchaser, it being understood and agreed that the remedy of
specific performance shall not be available to enforce any other obligation of
Seller hereunder. Notwithstanding the foregoing to the contrary, in the event
specific performance is not available to Purchaser because Seller has conveyed
the Property to a third party, then, in addition to Purchaser’s remedy set forth
in Section 6.2(a) above, Purchaser shall be entitled to receive and Seller shall
be obligated to pay damages in the amount of $500,000.00. Purchaser expressly
waives its rights to seek other damages in the event of Seller’s default
hereunder. Purchaser shall be deemed to have elected the remedy set forth in
6.2(a) above if Purchaser fails to file suit for specific performance against
Seller on or before 90 days following the date upon which Closing was to have
occurred (provided Purchaser shall have no obligation to file suit if the
Property


24
DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------





has been conveyed to a third party). Notwithstanding the foregoing, nothing
contained herein will limit Purchaser’s remedies at law, in equity or as herein
provided in the event of a breach by Seller of any obligation that expressly
survives termination hereunder.
6.3    Notice and Opportunity to Cure. Seller and Purchaser each agree to
provide the other party with written notice of any default by the other party
under this Agreement, and a period of five Business Days following the other
party’s receipt of such notice within which to cure such default; provided,
however, that no such notice and opportunity to cure shall be applicable with
respect to a party’s failure to timely close, nor shall any such notice and cure
period extend beyond the Closing Date.
ARTICLE VII    
RISK OF LOSS
7.1    Minor Damage. If there is any condemnation, loss or damage to the
Property or any portion thereof which is not a Major Loss, this Agreement shall
remain in full force and effect and Seller shall perform any necessary repairs
or, at Seller’s option, assign to Purchaser all of Seller’s right, title and
interest to any claims and proceeds (including claims and proceeds for
restoration) Seller may have with respect to any casualty insurance policies or
condemnation awards relating to the premises in question. If Seller elects to
perform repairs upon the Property, Seller shall use reasonable efforts to
complete such repairs to at least the same quality and condition prior to such
condemnation, loss or damage promptly and the Closing Date shall be extended a
reasonable time, but in no event more than thirty (30) days after the Scheduled
Closing Date, in order to allow for the completion of such repairs. If Seller
elects to assign a casualty claim and proceeds to Purchaser, Purchaser shall
receive a credit equal to the lesser of the cost to repair such casualty or the
deductible under the insurance policy with respect to the casualty, if any, less
any amounts previously spent by Seller in connection with the collection of
insurance proceeds and the repair or restoration of the Property on account of
the casualty. Upon Closing, full risk of loss with respect to the Property shall
pass to Purchaser.
7.2    Major Damage. If there is any condemnation, loss or damage to the
Property or any portion thereof which is a Major Loss, Purchaser may terminate
this Agreement by written notice to Seller, in which event the Earnest Money,
including the Non-Refundable Portion and the Refundable Portion, shall be
returned to Purchaser and neither party shall have any further obligation
hereunder other than with respect to those obligations that expressly survive
termination of this Agreement. If Purchaser does not elect to terminate this
Agreement within ten (10) days after Seller sends Purchaser written notice of
the occurrence of a Major Loss, then Seller and Purchaser shall be deemed to
have elected to proceed with Closing, in which event Seller shall, at Seller’s
option, either (a) perform any necessary repairs, or (b) assign to Purchaser all
of Seller’s right, title and interest to any claims and proceeds (including
claims and proceeds for restoration) Seller may have with respect to any
casualty insurance policies or condemnation awards relating to the premises in
question. If Seller elects to perform repairs upon the Property, Seller shall
use reasonable efforts to complete such repairs to at least the same quality and
condition prior to such condemnation, loss or damage promptly and the Closing
Date shall be extended a reasonable time, but in no event more than thirty (30)
days after the Scheduled Closing Date, in order to allow for the completion of
such


25
DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------





repairs. If Seller elects to assign a casualty claim and proceeds to Purchaser,
Purchaser shall receive a credit equal to the deductible under the insurance
policy with respect to the casualty, if any, less any amounts previously spent
by Seller in connection with the collection of insurance proceeds and the repair
or restoration of the Property on account of the casualty. Upon Closing, full
risk of loss with respect to the Property shall pass to Purchaser.
7.3    Definition of Major Loss. For purposes of Sections 7.1 and 7.2, a “Major
Loss” refers to the following: (a) with respect to one or more casualties,
damage by fire or other casualty to the Property or any portion thereof, the
cost of which to repair or restore to a condition substantially identical to the
condition existing before such casualty would exceed $250,000 in the aggregate
as determined by adjusters mutually agreed upon by Seller and Purchaser, and
(b) with respect to condemnation or sale in lieu of condemnation, any
condemnation or sale in lieu of condemnation of any portion of the Property
(i) that causes a reduction in the number of units on the Land, (ii) that
materially interferes with the present use and operation of any of the buildings
on the Land or (iii) that results in the elimination of any means of legal
ingress and/or egress from the Property.
ARTICLE VIII    
COMMISSIONS
8.1    Brokerage Commissions. In the event the transaction contemplated by this
Agreement is consummated, but not otherwise, Seller agrees to pay to Berkadia
Real Estate Advisors LLC (the “Broker”) at Closing a brokerage commission
pursuant to a separate written agreement between Seller and Broker. Said
commission shall in no event be earned, due or payable unless and until the
transaction contemplated hereby is closed and fully consummated strictly in
accordance with the terms of this Agreement. If such transaction is not closed
and fully consummated for any reason, including, without limitation, failure of
title or default by Seller or Purchaser or termination of this Agreement
pursuant to the terms hereof, then such commission will be deemed not to have
been earned and shall not be due or payable. Except as set forth above with
respect to Broker, neither Seller nor Purchaser has authorized any broker or
finder to act on any party’s behalf in connection with the sale and purchase
hereunder and neither Seller nor Purchaser has dealt with any broker or finder
purporting to act on behalf of any other party. Each party agrees that should
any claim be made for brokerage commissions or finder’s fees by any broker or
finder other than the Broker by, through or on account of any acts of said party
or its representatives, said party will indemnify and hold the other party free
and harmless from and against any and all loss, liability, cost, damage and
expense in connection therewith. Notwithstanding anything to the contrary
contained herein, this Section 8.1 shall survive the Closing or any earlier
termination of this Agreement.
ARTICLE IX    
DISCLAIMERS AND WAIVERS
9.1    No Reliance on Documents. Except as expressly stated herein, Seller makes
no representation or warranty as to the truth, accuracy or completeness of any
materials, data or information delivered by Seller to Purchaser in connection
with the transaction contemplated hereby. Purchaser acknowledges and agrees that
all materials, data and information delivered by Seller to Purchaser in
connection with the transaction contemplated hereby are provided to Purchaser as
a


26
DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------





convenience only and that any reliance on or use of such materials, data or
information by Purchaser shall be at the sole risk of Purchaser, except as
otherwise expressly stated herein or in the Closing documents. Without limiting
the generality of the foregoing provisions, except to the extent otherwise
expressly stated herein or in the Closing documents, Purchaser acknowledges and
agrees that (a) any environmental or other report with respect to the Property
which is delivered by Seller to Purchaser shall be for general informational
purposes only, (b) Purchaser shall not have any right to rely on any such report
delivered by Seller to Purchaser, but rather will rely on its own inspections
and investigations of the Property and any reports commissioned by Purchaser
with respect thereto, and (c) neither Seller, any affiliate of Seller, any
Seller Parties nor the person or entity which prepared any such report delivered
by Seller to Purchaser shall have any liability to Purchaser for any inaccuracy
in or omission from any such report.
9.2    DISCLAIMERS.
(a)    EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN THE CLOSING
DOCUMENTS, IT IS UNDERSTOOD AND AGREED THAT NEITHER SELLER NOR THE SELLER
PARTIES HAVE AT ANY TIME MADE AND ARE NOT NOW MAKING, AND THEY SPECIFICALLY
DISCLAIM ANY WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESSED
OR IMPLIED, WITH RESPECT TO THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, ANY
WARRANTIES OR REPRESENTATIONS AS TO (I) HABITABILITY, (II) MERCHANTABILITY,
(III) FITNESS FOR A PARTICULAR PURPOSE, (IV) TITLE (OTHER THAN SELLER’S LIMITED
WARRANTY OF TITLE TO BE SET FORTH IN THE DEED AND AS OTHERWISE SET FORTH
HEREIN), (V) ZONING, (VI) TAX CONSEQUENCES, (VII) LATENT OR PATENT PHYSICAL OR
ENVIRONMENTAL CONDITION, (VIII) GEOLOGICAL CONDITIONS, INCLUDING, WITHOUT
LIMITATION, SUBSIDENCE, SUBSURFACE CONDITIONS, WATER TABLE, UNDERGROUND WATER
RESERVOIRS, LIMITATIONS REGARDING THE WITHDRAWAL OF WATER, AND GEOLOGIC FAULTS
AND THE RESULTING DAMAGE OF PAST AND/OR FUTURE FAULTING, (IX) USAGES OF
ADJOINING PROPERTY, (X) ACCESS TO THE LAND OR IMPROVEMENTS OR ANY PORTION
THEREOF, (XI) THE EXISTENCE OR NON-EXISTENCE OF UNDERGROUND STORAGE TANKS,
SURFACE IMPOUNDMENTS, OR LANDFILLS (EXCEPT AS OTHERWISE PROVIDED IN THIS
AGREEMENT), (XII) ANY OTHER MATTER AFFECTING THE STABILITY AND INTEGRITY OF THE
LAND OR IMPROVEMENTS, (XIII) THE POTENTIAL FOR FURTHER DEVELOPMENT OF THE LAND
OR IMPROVEMENTS, (XIV) UTILITIES, (XV) OPERATING HISTORY OR PROJECTIONS,
(XVI) VALUATION, (XVII) GOVERNMENTAL APPROVALS, (XVIII) THE COMPLIANCE OF THE
PROPERTY WITH LAWS, (XIX) THE TRUTH, ACCURACY OR COMPLETENESS OF THE PROPERTY
DOCUMENTS OR ANY OTHER INFORMATION PROVIDED BY OR ON BEHALF OF SELLER TO
PURCHASER, (XX) THE MAINTENANCE, REPAIR, CONDITION OR DESIGN OF THE PROPERTY,
(XXI) ANY MATTER REGARDING TERMITES, OR (XXII) ANY OTHER MATTER OR THING
REGARDING THE PROPERTY.
(b)    EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN THE CLOSING
DOCUMENTS, PURCHASER ACKNOWLEDGES AND AGREES THAT


27
DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------





UPON CLOSING, SELLER SHALL SELL AND CONVEY TO PURCHASER AND PURCHASER SHALL
ACCEPT THE PROPERTY AND RESPONSIBILITY AND LIABILITY FOR THE PROPERTY IN ITS “AS
IS,” “WHERE IS” CONDITION “WITH ALL DEFECTS” AND “WITH ALL FAULTS,” WHETHER ANY
CONDITION OR FAULT EXISTED PRIOR TO THE CLOSING. PURCHASER ACKNOWLEDGES THAT IT
WILL BE ACQUIRING THE PROPERTY ON THE BASIS OF ITS OWN INVESTIGATIONS. EXCEPT TO
THE EXTENT EXPRESSLY PROVIDED OTHERWISE IN THIS AGREEMENT OR IN THE CLOSING
DOCUMENTS, PURCHASER HAS NOT RELIED AND WILL NOT RELY ON, AND SELLER IS NOT
LIABLE FOR OR BOUND BY, ANY EXPRESSED OR IMPLIED WARRANTIES, GUARANTIES,
STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE PROPERTY OR
RELATING THERETO (INCLUDING SPECIFICALLY, WITHOUT LIMITATION, PROPERTY
INFORMATION PACKAGES DISTRIBUTED WITH RESPECT TO THE PROPERTY) MADE OR FURNISHED
BY SELLER, THE MANAGER OF THE PROPERTY, OR ANY REAL ESTATE BROKER, AGENT OR
THIRD PARTY REPRESENTING OR PURPORTING TO REPRESENT SELLER, TO WHOMEVER MADE OR
GIVEN, DIRECTLY OR INDIRECTLY, ORALLY OR IN WRITING, UNLESS SPECIFICALLY SET
FORTH IN THIS AGREEMENT.
(c)    PURCHASER REPRESENTS THAT IT IS A KNOWLEDGEABLE, EXPERIENCED AND
SOPHISTICATED PURCHASER OF REAL ESTATE AND THAT IT IS RELYING SOLELY ON ITS OWN
EXPERTISE AND THAT OF PURCHASER’S CONSULTANTS AND PURCHASER PARTIES IN
PURCHASING THE PROPERTY AND SHALL MAKE AN INDEPENDENT VERIFICATION OF THE
ACCURACY OF ANY DOCUMENTS AND INFORMATION PROVIDED BY SELLER. PURCHASER
REPRESENTS TO SELLER THAT PURCHASER HAS CONDUCTED, OR WILL CONDUCT PRIOR TO
CLOSING, SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, THE
PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AS PURCHASER DEEMS NECESSARY TO
SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTY AND THE EXISTENCE OR
NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY HAZARDOUS OR
TOXIC SUBSTANCES ON OR DISCHARGED FROM THE PROPERTY, AND WILL RELY SOLELY UPON
SAME AND NOT UPON ANY INFORMATION PROVIDED BY OR ON BEHALF OF SELLER OR SELLER
PARTIES WITH RESPECT THERETO, OTHER THAN SUCH REPRESENTATIONS, WARRANTIES AND
COVENANTS OF SELLER AS ARE EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN THE
CLOSING DOCUMENTS. EXCEPT AS OTHERWISE SPECIFICALLY SET FORTH HEREIN OR IN THE
CLOSING DOCUMENTS, UPON CLOSING, PURCHASER SHALL ASSUME THE RISK THAT ADVERSE
MATTERS, INCLUDING BUT NOT LIMITED TO, CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL
AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY PURCHASER’S
INVESTIGATIONS; AND, EXCEPT AS OTHERWISE SPECIFICALLY SET FORTH HEREIN OR IN THE
CLOSING DOCUMENTS, PURCHASER, UPON CLOSING, SHALL BE DEEMED TO HAVE WAIVED,
RELINQUISHED AND RELEASED SELLER, SELLER PARTIES, SELLER’S AFFILIATED ENTITIES
(INCLUDING WITHOUT LIMITATION THE PROPERTY MANAGER AND GENERAL CONTRACTOR) AND
THEIR RESPECTIVE OFFICERS, DIRECTORS, SHAREHOLDERS, MEMBERS, PARTNERS,


28
DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------





EMPLOYEES AND AGENTS FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF
ACTION (INCLUDING CAUSES OF ACTION IN TORT), LOSSES, DAMAGES, LIABILITIES, COSTS
AND EXPENSES (INCLUDING ATTORNEYS’ FEES AND EXPENSES) OF ANY AND EVERY KIND OR
CHARACTER, KNOWN OR UNKNOWN, WHICH PURCHASER MIGHT HAVE ASSERTED OR ALLEGED
AGAINST ANY SELLER PARTY OR PARTIES AT ANY TIME BY REASON OF OR ARISING OUT OF
ANY LATENT OR PATENT CONSTRUCTION DEFECTS OR PHYSICAL CONDITIONS, VIOLATIONS OF
ANY APPLICABLE LAWS (INCLUDING, WITHOUT LIMITATION, ANY ENVIRONMENTAL LAWS) AND
ANY AND ALL OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS REGARDING
THE PROPERTY.
(d)    PURCHASER HEREBY REPRESENTS AND WARRANTS TO SELLER THAT: (I) PURCHASER IS
REPRESENTED BY LEGAL COUNSEL IN CONNECTION WITH THE TRANSACTION CONTEMPLATED BY
THIS AGREEMENT; AND (II) PURCHASER IS PURCHASING THE PROPERTY FOR BUSINESS,
COMMERCIAL, INVESTMENT OR OTHER SIMILAR PURPOSE AND NOT FOR USE AS PURCHASER’S
RESIDENCE. EACH OF SELLER AND PURCHASER HEREBY WAIVES ANY AND ALL RIGHTS OR
REMEDIES IT MAY HAVE OR BE ENTITLED TO, DERIVING FROM DISPARITY IN SIZE OR FROM
ANY SIGNIFICANT DISPARATE BARGAINING POSITION IN RELATION TO THE OTHER.
9.3    Environmental Release.
(a)    PURCHASER AND PURCHASER PARTIES ACKNOWLEDGE THAT THEY WILL HAVE THE
OPPORTUNITY TO INSPECT THE PROPERTY, OBSERVE ITS PHYSICAL CHARACTERISTICS AND
EXISTING CONDITIONS AND TO CONDUCT SUCH INVESTIGATION AND STUDY ON AND OF THE
PROPERTY, THE LAND AND THE IMPROVEMENTS AND ADJACENT AREAS AS PURCHASER DEEMS
NECESSARY, AND SUBJECT TO THE TERMS OF THIS AGREEMENT AND EXCEPT AS SET FORTH
HEREIN OR IN THE CLOSING DOCUMENTS, FURTHER COVENANT AND AGREE NOT TO SUE SELLER
AND THE SELLER PARTIES AND FOREVER RELEASE AND DISCHARGE SELLER AND THE SELLER
PARTIES OF AND FROM AND WAIVE ANY CLAIM OR CAUSE OF ACTION, INCLUDING ANY STRICT
LIABILITY CLAIM OR CAUSE OF ACTION, THAT PURCHASER OR PURCHASER PARTIES MAY HAVE
AGAINST SELLER OR THE SELLER PARTIES UNDER ANY HAZARDOUS SUBSTANCES LAWS, NOW
EXISTING OR HEREAFTER ENACTED OR PROMULGATED, RELATING TO ENVIRONMENTAL MATTERS
OR ENVIRONMENTAL CONDITIONS IN, ON, UNDER, ABOUT OR MIGRATING FROM OR ONTO THE
PROPERTY, INCLUDING CERCLA AND RCRA, OR BY VIRTUE OF ANY COMMON LAW RIGHT, NOW
EXISTING OR HEREAFTER CREATED, RELATED TO ENVIRONMENTAL CONDITIONS OR HAZARDOUS
SUBSTANCES IN, ON, UNDER, ABOUT OR MIGRATING FROM OR ONTO THE PROPERTY.
PURCHASER FURTHER HEREBY ASSUMES THE RISK OF CHANGES IN APPLICABLE LAWS AND
REGULATIONS RELATING TO PAST, PRESENT AND FUTURE ENVIRONMENTAL CONDITIONS ON THE
LAND OR THE IMPROVEMENTS AND THE RISK THAT ADVERSE PHYSICAL CHARACTERISTICS AND
CONDITIONS, INCLUDING, WITHOUT LIMITATION, THE PRESENCE OF HAZARDOUS SUBSTANCES
OR OTHER CONTAMINANTS, MAY NOT


29
DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------





HAVE BEEN REVEALED BY ITS INVESTIGATION. THE TERMS AND CONDITIONS OF THIS
SECTION WILL EXPRESSLY SURVIVE THE TERMINATION OF THIS AGREEMENT OR THE CLOSING,
AS THE CASE MAY BE, AND WILL NOT MERGE WITH THE DEED.
(b)    As used in this Agreement, “Hazardous Substances” shall mean and include,
but shall not be limited to, any petroleum product and all hazardous or toxic
substances, wastes or substances, any substances which because of their
quantitated concentration, chemical, or active, flammable, explosive, infectious
or other characteristics, constitute or may reasonably be expected to constitute
or contribute to a danger or hazard to public health, safety or welfare or to
the environment, including, without limitation, any hazardous or toxic waste or
substances which are included under or regulated by any environmental laws,
regulations and ordinances, whether federal, state or local and whether now
existing or hereafter enacted or promulgated, as such laws may be amended from
time to time, including, without limitation the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 (commonly known as “CERCLA”),
as amended, the Superfund Amendments and Reauthorization Act (commonly known as
“SARA”), the Resource Conservation and Recovery Act (commonly known as “RCRA”),
the Toxic Substance Control Act, the Hazardous Substances Transportation Act,
the Clean Water Act, the Safe Drinking Water Act, the Clean Air Act, or any
other federal, state or local legislation or ordinances applicable to the
Property (collectively, “Hazardous Substances Laws”).
9.4    No Financial Representation. Seller will cooperate with Purchaser in
providing such financial information and income and expense data relating to the
Property described in Schedule 3.1 in connection with Purchaser’s due diligence
review, both during and after the Inspection Period. Seller has provided to
Purchaser certain unaudited historical financial information regarding the
Seller and the Property relating to certain periods of time in which Seller
owned the Property. Except as specifically otherwise provided herein or in the
documents delivered at Closing, Seller and Purchaser hereby acknowledge that
such information has been provided to Purchaser at Purchaser’s request solely as
illustrative material, and Seller makes no representation or warranty that such
material is complete or accurate or that Purchaser will achieve similar
financial or other results with respect to the operations of the Property, it
being acknowledged by Purchaser that Seller’s operation of the Property and
allocations of revenues or expenses may be vastly different than Purchaser may
be able to attain.
9.5    Effect and Survival of Disclaimers. Purchaser, with Purchaser’s counsel,
has fully reviewed the disclaimers and waivers set forth in this Agreement, and
understands the significance and effect thereof. Seller and Purchaser
acknowledge that the disclaimers and other agreements set forth herein are an
integral part of this Agreement and that the compensation to be paid to Seller
for the Property has been decreased to take into account that the Property is
being sold subject to the provisions of this Article IX. Seller and Purchaser
agree that the provisions of this Article IX shall survive Closing or any
termination of this Agreement.
ARTICLE X    
TITLE COMPANY
10.1    Payment of Purchase Price. The Title Company, following authorization
and instruction by the parties at Closing, shall (a) pay to Seller by federal
wire transfer of immediately


30
DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------





available funds to an account designated by Seller, the Purchase Price less any
credits, prorations, adjustments, costs or other amounts to be paid by Seller at
Closing pursuant to this Agreement, (b) pay to the appropriate payees out of the
proceeds of Closing payable to Seller all costs and amounts to be paid by Seller
at Closing pursuant to this Agreement and (c) pay all costs and amounts to be
paid by Purchaser to the appropriate payees at Closing as shown on the
purchaser’s settlement statement pursuant to this Agreement.
10.2    Earnest Money. The Title Company will hold the Earnest Money in escrow
in an interest-bearing account of the type generally used by the Title Company
for the holding of escrow funds until the earlier of the (a) Closing or
(b) termination of this Agreement in accordance with any right hereunder. If
Purchaser has not terminated this Agreement by the end of the Inspection Period,
the Earnest Money shall be non-refundable to Purchaser except as otherwise set
forth herein, but shall be credited against the Purchase Price at the Closing.
If this Agreement is terminated prior to the expiration of the Inspection
Period, the Earnest Money will be returned by the Title Company to Purchaser. If
the Closing occurs, the Earnest Money will be released to Seller, and Purchaser
shall receive a credit against the Purchase Price in the amount of the Earnest
Money. If the Closing does not occur by the Scheduled Closing Date, as it may be
extended in accordance with the terms of this Agreement, and Purchaser has not
terminated this Agreement pursuant to an express right of termination
established herein or otherwise provided written notice to the Title Company
that the disposition of the Earnest Money is in dispute, the Earnest Money shall
be released to Seller. In all other instances, the Title Company shall not
release the Earnest Money to either party until the Title Company has been
requested by Seller or Purchaser to release the Earnest Money and has given the
other party three Business Days to dispute, or consent to, the release of the
Earnest Money. Purchaser represents that its tax identification number, for
purposes of reporting the interest earnings, is 63-0884457. Seller represents
that its tax identification number, for purposes of reporting the interest
earnings, is 46-3985545.
10.3    Liability.
(a)    THE TITLE COMPANY SHALL NOT BE LIABLE TO ANY PARTY FOR ANY ACT OR
OMISSION, EXCEPT FOR BAD FAITH, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, AND THE
PARTIES AGREE TO INDEMNIFY THE TITLE COMPANY AND HOLD THE TITLE COMPANY HARMLESS
FROM ANY AND ALL CLAIMS, DAMAGES, LOSSES OR EXPENSES ARISING IN CONNECTION
HEREWITH. THE PARTIES ACKNOWLEDGE THAT THE TITLE COMPANY IS ACTING SOLELY AS
STAKEHOLDER FOR THEIR MUTUAL CONVENIENCE. IF THE TITLE COMPANY RECEIVES WRITTEN
NOTICE OF A DISPUTE BETWEEN THE PARTIES WITH RESPECT TO THE EARNEST MONEY, THE
TITLE COMPANY SHALL NOT BE BOUND TO RELEASE AND DELIVER THE EARNEST MONEY TO
EITHER PARTY BUT MAY EITHER (I) CONTINUE TO HOLD THE EARNEST MONEY UNTIL
OTHERWISE DIRECTED IN A WRITING SIGNED BY ALL PARTIES HERETO OR (II) DEPOSIT THE
EARNEST MONEY WITH THE CLERK OF ANY COURT OF COMPETENT JURISDICTION. UPON SUCH
DEPOSIT, THE TITLE COMPANY WILL BE RELEASED FROM ALL DUTIES AND RESPONSIBILITIES
HEREUNDER. THE TITLE COMPANY SHALL HAVE THE RIGHT TO CONSULT WITH SEPARATE
COUNSEL OF ITS OWN CHOOSING (IF IT DEEMS SUCH CONSULTATION ADVISABLE) AND SHALL


31
DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------





NOT BE LIABLE FOR ANY ACTION TAKEN, SUFFERED OR OMITTED BY IT IN ACCORDANCE WITH
THE ADVICE OF SUCH COUNSEL.
(b)    The Title Company shall not be required to defend any legal proceeding
which may be instituted against it with respect to the Earnest Money, the
Property or the subject matter of this Agreement unless the Title Company is
requested to do so by Purchaser or Seller and is indemnified to its satisfaction
against the cost and expense of such defense. The Title Company shall not be
required to institute legal proceedings of any kind and shall have no
responsibility for the genuineness or validity of any document or other item
deposited with it or the collectability of any check delivered in connection
with this Agreement. The Title Company shall be fully protected in acting in
accordance with any written instructions given to it hereunder and believed by
it to have been signed by the proper parties.
10.4    Designation of Certifying Person. In order to assure compliance with the
requirements of Section 6045 of the Code, and any related reporting requirements
of the Code, the parties hereto agree as follows:
(a)    The Title Company agrees to assume all responsibilities for information
reporting required under Section 6045(e) of the Code, and Seller and Purchaser
hereby designate the Title Company as the person to be responsible for all
information reporting under Section 6045(e) of the Code.
(b)    Seller and Purchaser each hereby agree:
(i)    to provide to the Title Company all information and certifications
regarding such party as reasonably requested by the Title Company or otherwise
required to be provided by a party to the transaction described herein under
Section 6045 of the Code; and
(ii)    to provide to the Title Company such party’s taxpayer identification
number and a statement in such form as may be requested by the Title Company,
signed under penalties of perjury, stating that the taxpayer identification
number supplied by such party to the Title Company is correct.
10.5    Survival. The provisions of this Article X shall survive Closing or any
termination of this Agreement.
ARTICLE XI    
MISCELLANEOUS
11.1    Confidentiality. Until consummation of the transaction contemplated in
this Agreement, Purchaser and its representatives, including without limitation
any broker engaged by Purchaser, shall maintain the confidentiality of this sale
and purchase, shall not disclose the terms of this Agreement (including without
limitation the Purchase Price) or of such sale and purchase to any third parties
and shall hold in strictest confidence all data and information obtained with
respect to Seller, its business or with respect to the Property and the results
of all tests, studies, reports and


32
DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------





evaluations of the Property, whether obtained before or after the execution and
delivery of this Agreement, and shall not disclose the same to third parties;
provided, however, that it is understood and agreed that Purchaser may disclose
such data and information (i) to the Purchaser, Parties and Purchaser’s
accountants, investors, lenders and potential lenders, and attorneys, provided
that such persons shall treat such data and information confidentially and in
all events the Purchaser shall be responsible for such parties’ obligation to
maintain confidentiality pursuant to this Agreement, (ii) to any applicable
governmental or quasi-governmental authority as may be required by applicable
law, or (iii) in connection with any legal proceedings where such data and
information is required to be disclosed, but only to the extent required, by
court order, or pursuant to applicable law, regulation or self-regulatory
organization rules, provided that in the case of (i) or (iii), Purchaser gives
Seller prior written notice so that Seller may have a reasonable opportunity to
obtain a protective order or other form of protection against disclosure. If
this Agreement is terminated or Purchaser fails to perform hereunder, Purchaser
shall promptly return to Seller or destroy any statements, documents, schedules,
exhibits or other written information obtained from Seller in connection with
this Agreement or the transaction contemplated herein. In the event of a breach
or threatened breach by Purchaser or Purchaser Parties or representatives of
this Section 11.1, Seller shall be entitled to an injunction restraining
Purchaser or Purchaser Parties from disclosing, in whole or in part, such
confidential information. Nothing herein shall be construed as prohibiting
Seller from pursuing any other available remedy at law or in equity for such
breach or threatened breach. The provisions of this Section 11.1 shall survive
Closing.
11.2    Public Disclosure. Any release to the public by either party of
information with respect to the sale contemplated herein or any matters set
forth in this Agreement will be made only in the form approved by the other
party and no release shall be made prior to the Closing other than any required
securities filings that any direct or indirect member, partner or shareholder of
Seller may be, from time to time, required to make under applicable law.
11.3    Assignment of Interest in Reports and Studies. If for any reason
Purchaser does not consummate the Closing, then Purchaser shall, upon Seller’s
request and full reimbursement for the cost thereof from Seller to Purchaser,
and to the extent assignable, assign and transfer to Seller all of its right,
title and interest in and to any and all studies, reports, surveys and other
information, data and/or documents relating to the Property or any part thereof
prepared by or at the request of Purchaser or Purchaser Parties, and shall
deliver to Seller copies of all of the foregoing.
11.4    Former Tenant Lease Files. In addition, all files at the Property that
relate to tenants who have vacated their units at the Property (the “Former
Tenant Lease Files”), together with any and all rights, defenses, causes of
action and claims relating thereto, shall remain the property of Seller. Former
Tenant Lease Files may be removed from the Property by Seller on or before
Closing; provided, however, Seller shall provide copies of such Former Tenant
Lease Files to Purchaser prior to removing from the Property.
11.5    TIME OF THE ESSENCE. TIME IS OF THE ESSENCE WITH RESPECT TO ALL TIME
PERIODS AND DATES FOR PERFORMANCE SET FORTH HEREIN.
11.6    Discharge of Obligations. The acceptance of the Deed by Purchaser shall
be deemed to be a full performance and discharge of every pre-Closing covenant
made by Seller herein and


33
DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------





every agreement and obligation on the part of Seller to be performed pursuant to
the provisions of this Agreement, except those which are herein specifically
stated to survive Closing.
11.7    Assignment. Purchaser may not assign its rights under this Agreement to
anyone other than a Permitted Assignee without first obtaining Seller’s written
approval which may be given or withheld in Seller’s sole discretion. Subject to
the conditions set forth in this Section 11.7, Purchaser may assign its rights
under this Agreement to a Permitted Assignee without the prior written consent
of Seller. In the event that Purchaser desires to assign its rights under this
Agreement to a Permitted Assignee, Purchaser shall send written notice to Seller
at least five Business Days prior to the effective date of such assignment
stating the name of the Permitted Assignee and providing the signature block of
the Permitted Assignee. Such assignment shall not become effective until such
Permitted Assignee executes an instrument reasonably satisfactory to Seller in
form and substance whereby the Permitted Assignee expressly assumes each of the
obligations of Purchaser under this Agreement, including specifically, without
limitation, all obligations concerning the Earnest Money. Upon an assignment of
this Agreement to a Permitted Assignee: (a) Purchaser shall not be released or
otherwise relieved from any obligations or subsequently accruing liability
hereunder, and (b) as used in this Agreement, Purchaser shall be deemed to
include such Permitted Assignee. For purposes of this Section 11.7, the term
“Permitted Assignee” shall mean an entity that controls, is controlled by, or is
under common control with Purchaser or its affiliates, or an entity in which the
general partner or managing member is controlled by the Purchaser or its
affiliates. Notwithstanding anything to the contrary contained herein, Purchaser
shall not have the right to assign this Agreement to any assignee which, in the
reasonable judgment of Seller, will cause the transaction contemplated hereby or
any party thereto to violate the requirements of ERISA. In order to enable
Seller to make such determination, Purchaser shall cause to be delivered to
Seller such information as is reasonably requested by Seller with respect to a
proposed assignee and the constituent persons or entities of any proposed
assignee, including specifically, without limitation, any pension or profit
sharing plans related thereto.
11.8    Notices. All notices, requests, demands or other communications required
or permitted under this Agreement shall be in writing and delivered personally,
by certified mail, return receipt requested, postage prepaid, by overnight
courier (such as Federal Express), or by facsimile or email transmission with a
copy to follow by certified mail, return receipt requested, postage paid or by
overnight courier, addressed as follows:
If to Purchaser:
Abbey Residential, LLC
1930 Stonegate Drive
Birmingham, AL 35242-2523
Attn: Declan X. McMullen
Phone: (205) 397-2292
Fax: (205) 823-9103
Email: dmcmullen@abbeyresidential.com



34
DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------





with a copy to:
Sirote & Permutt, PC
2311 Highland Avenue South
Birmingham, AL 35205
Phone: (205) 930-5484
Fax: (205) 212-3806
Email: jevann@sirote.com

If to Seller:
c/o Mill Creek Residential Trust LLC

5225 Katy Freeway, Suite 103
Houston, Texas 77007
Attn: Jeb Cox
Fax: (713) 888-3933
Email: JCox@MCRTrust.com

with a copy to:
Jones Day
2727 North Harwood Street
Dallas, Texas 75201
Attn: Susan C. Cox, Esq.
Phone: (214) 220-3939
Fax: (214) 969-5100
Email: SCox@JonesDay.com

If to Title Company:
Alamo Title Company
1800 Bering Drive, Suite 400
Houston, Texas 77057
Attn: David Pitschmann
Phone: (713) 993-2998
Fax: (713) 966-4061
Email: David.Pitschmann@alamotitle.com

All notices given in accordance with the terms hereof shall be deemed received
on the next Business Day if sent by overnight courier, on the same day if sent
by facsimile or email before 5:00 p.m. Central Time on a Business Day (otherwise
such notice shall be deemed received on the next Business Day), on the third
Business Day following deposit with the United States Mail as a registered or
certified matter with postage prepaid, or when delivered personally or otherwise
received or refused. Either party hereto may change the address for receiving
notices, requests, demands or other communication by notice sent in accordance
with the terms of this Section 11.8.
11.9    Modifications. This Agreement cannot be changed orally, and no executory
agreement shall be effective to waive, change, modify or discharge it in whole
or in part unless such executory agreement is in writing and is signed by the
parties against whom enforcement of any waiver, change, modification or
discharge is sought.
11.10    Calculation of Time Periods. Unless otherwise specified, in computing
any period of time described in this Agreement, the day of the act or event
after which the designated period of time begins to run is not to be included
and the last day of the period so computed is to be included,


35
DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------





unless such last day is a Saturday, Sunday or legal holiday of the Federal
Reserve Bank located in Dallas, Texas, in which event the period shall run until
the end of the next day which is neither a Saturday, Sunday or legal holiday of
the Federal Reserve Bank located in Dallas, Texas (such day, a “Business Day”).
The final day of any such period shall be deemed to end at 5:00 p.m. Central
Time. As used herein, “Central Time” means the then current time at the
Property.
11.11    Successors and Assigns. This Agreement shall bind and inure to the
benefit of Seller and Purchaser and their respective successors and permitted
assigns. Except as set forth in Section 11.7, Purchaser shall not have the right
to assign all or any portion of Purchaser’s rights and obligations.
11.12    Entire Agreement. This Agreement, including the exhibits and schedules,
contains the entire agreement between the parties pertaining to the subject
matter hereof and fully supersedes all prior written or oral agreements and
understandings between the parties pertaining to such subject matter.
11.13    No Memorandum of Agreement. This Agreement or any notice or memorandum
hereof shall not be recorded in any public record. A violation of this
prohibition shall constitute a material breach by Purchaser, entitling Seller to
terminate this Agreement.
11.14    Attorneys’ Fees. In the event it becomes necessary for either party
hereto to file suit to enforce this Agreement or any provision contained herein,
the party prevailing in such suit shall be entitled to recover, in addition to
all other remedies or damages, as provided herein, reasonable attorneys’ fees
incurred in such suit, both at trial and at all appellate levels, except as
otherwise provided in this Agreement.
11.15    Counterparts. This Agreement may be executed in a number of identical
counterparts which, taken together, shall constitute collectively one agreement;
in making proof of this Agreement, it shall not be necessary to produce or
account for more than one such counterpart with each party’s signature.
Facsimile and/or electronic signature pages shall be effective for purposes of
this Section 11.15. Handwritten signatures to this Agreement transmitted by
telecopy or electronic transmission (for example, through use of a Portable
Document Format or “PDF” file) shall be valid and effective to bind the party so
signing. Each party agrees to promptly deliver to the other party an executed
original of this Agreement with its actual signature, but a failure to do so
shall not affect the enforceability of this Agreement, it being expressly agreed
that each party to this Agreement shall be bound by its own telecopied or
electronically transmitted handwritten signature and shall accept the telecopied
or electronically transmitted handwritten signature of the other party to this
Agreement.
11.16    Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws, such provision shall be
fully severable; this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of this
Agreement; and, the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by such illegal, invalid, or
unenforceable provision or by its severance from this Agreement.


36
DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------





11.17    Section 1031 Exchange. Either party may structure the purchase and sale
of the Property as a like kind exchange under Code Section 1031 at such party’s
sole cost and expense. The parties shall reasonably cooperate with one another,
provided neither party shall incur any additional costs, expenses, liabilities
or time delays in connection with the other party’s exchange. Each party shall
indemnify, defend and hold the other harmless therefrom and Purchaser shall not
be required to take title to or contract for purchase of any other property. If
Seller uses a qualified intermediary to effectuate the exchange, any assignment
of the rights or obligations of Seller hereunder shall not relieve, release or
absolve Seller of its obligations to Purchaser.
11.18    Applicable Law. THIS AGREEMENT SHALL IN ALL RESPECTS BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE SUBSTANTIVE FEDERAL LAWS OF THE UNITED
STATES AND THE LAWS OF TEXAS. SELLER AND PURCHASER HEREBY IRREVOCABLY SUBMIT TO
THE JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN DALLAS, TEXAS, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND HEREBY
IRREVOCABLY AGREE THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING SHALL
BE HEARD AND DETERMINED IN SUCH STATE OR FEDERAL COURT. PURCHASER AND SELLER
AGREE THAT THE PROVISIONS OF THIS SECTION 11.18 SHALL SURVIVE THE CLOSING OF THE
TRANSACTION CONTEMPLATED BY THIS AGREEMENT.
11.19    No Third Party Beneficiary. The provisions of this Agreement and of the
documents to be executed and delivered at Closing are and will be for the
benefit of Seller and Purchaser only and are not for the benefit of any third
party, and accordingly, no third party shall have the right to enforce the
provisions of this Agreement or of the documents to be executed and delivered at
Closing.
11.20    No Financing Contingency. Purchaser acknowledges and agrees that
Purchaser’s obligations under this Agreement are not in any manner contingent or
conditioned upon Purchaser obtaining financing in order to purchase the
Property. It is expressly understood that if Purchaser is unable to close the
transaction contemplated by this Agreement as a result of Purchaser’s failure to
obtain financing, Purchaser shall be in default under this Agreement and Seller
shall have the remedy provided in Section 6.1 above. In no event shall Seller be
obligated to comply with any requirements of Purchaser’s lender for any
financing or otherwise incur any cost, expense or liability in connection with
Purchaser’s financing of the Property.
11.21    Legal Representation and Construction. Each party hereto has been
represented by legal counsel in connection with the negotiation of the
transactions herein contemplated and the drafting and negotiation of this
Agreement. Each party hereto and its counsel has had an opportunity to review
and suggest revisions to the language of this Agreement. Accordingly, no
provision of this Agreement or any exhibits or amendments hereto shall be
construed for or against or interpreted to the benefit or disadvantage of any
party by reason of any party having or being deemed to have structured or
drafted such provision.
11.22    Exhibits and Schedules. The following schedules or exhibits attached
hereto shall be deemed to be an integral part of this Agreement:
(a)    Exhibit A - Form of Deed


37
DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------





(b)    Exhibit B - Form of Bill of Sale
(c)    Exhibit C - Form of Assignment of Leases
(d)    Exhibit D - Form of Assignment of Contracts
(e)    Exhibit E - Form of Tenant Notice Letters
(f)    Exhibit F - Form of Seller’s Certificate as to Representations and
Warranties
(g)    Exhibit G - Form of Certificate as to Foreign Status
(h)    Exhibit H - Form of Owner’s Affidavit
(i)    Exhibit I - Form of Purchaser’s Certificate as to Representations and
Warranties
(j)    Exhibit J - Form of Restrictive Covenant
(k)    Exhibit K - Covenant not to Sue
(l)    Schedule 1.1(a) - Legal Description of Land
(m)    Schedule 1.1(c) - Lease Schedule
(n)    Schedule 1.1(d) – Personal Property Schedule
(o)    Schedule 3.1 - Due Diligence Materials
11.23    Captions. The section headings appearing in this Agreement are for
convenience of reference only and are not intended, to any extent and for any
purpose, to limit or define the text of any section or any subsection hereof.
11.24    Termination of Agreement. It is understood and agreed that if either
Purchaser or Seller terminates this Agreement pursuant to a right of termination
granted hereunder, such termination shall operate to relieve Seller and
Purchaser from all obligations under this Agreement, except for such obligations
as are specifically stated herein to survive the termination of this Agreement.
11.25    Survival. The provisions of the following Sections and Articles of this
Agreement shall survive Closing and shall not be merged into the execution and
delivery of the Deed until the earlier of the time period set forth in this
Agreement with respect to the applicable section or article or the applicable
statute of limitations: Sections 1.4, 3.1, 4.4, 5.1, 5.2, 5.3, 5.5, 5.6, 8.1,
11.1, 11.2, 11.3, 11.4, 11.6, 11.8, 11.10, 11.14, 11.15, 11.16, 11.18, 11.19,
11.21, 11.25, 11.26, and 11.27 and Articles IX and X.
11.26    Waiver of Trial by Jury. IN ANY LAWSUIT OR OTHER PROCEEDING INITIATED
BY EITHER PARTY HERETO UNDER OR WITH RESPECT TO THIS


38
DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------





AGREEMENT, EACH PARTY HERETO HEREBY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO
TRIAL BY JURY.
11.27    Limitation of Liability. Notwithstanding anything to the contrary in
this Agreement or in any document delivered by Seller in connection with the
consummation of the transaction contemplated hereby, it is expressly understood
and agreed that Seller’s liability shall be, and is, limited to, and payable and
collectible only out of, the Property, rents and insurance proceeds, proceeds of
the sale and no other property or asset of Seller or of any of Seller’s
directors, officers, employees, shareholders, members or partners shall be
subject to any lien, levy, execution, setoff, or other enforcement procedure for
satisfaction of any right or remedy of Purchaser in connection with the
transaction contemplated hereby. Notwithstanding anything to the contrary
contained in this Agreement, neither the negative capital account of any
constituent partner in Seller (or in any other constituent partner of Seller),
nor any obligation of any constituent partner in Seller (or in any other
constituent partner of Seller) to restore a negative capital account or to
contribute capital to Seller (or to any other constituent partner of Seller),
shall at any time be deemed to be the property or an asset of Seller or any such
other constituent partner (and neither Purchaser nor any of its successors or
assigns shall have any right to collect, enforce or proceed against or with
respect to any such negative capital account of partner’s obligations to restore
or contribute).
11.28    Removal of Name. In no event shall Buyer be deemed to have purchased
hereunder any rights or interests in the name Trademarks operated by or for the
benefit of Seller or Seller’s property manager. On the day following the
Closing, Purchaser shall banner or slip-cover the two monument signs (and keep
such signs bannered or slip-covered until they are permanently replaced). Within
thirty (30) days following Closing, Buyer shall remove from the Property all
signs bearing any Trademark (or any logos associated therewith) failing which
Seller shall have the right to enter the Property and remove the same and, in
such event, Buyer shall reimburse Seller for all costs and expenses incurred by
Seller in so doing. The provisions of this Section 11.28 shall survive Closing.
[Signature Pages Follow]




39
DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.
SELLER:

GGT SPRING TOWN TX, LLC,
a Delaware limited liability company

By:    MCRT Spring Town LLC,
    a Delaware limited liability company,
    its Operating Member


    By: /s/ Jeb Cox    
    Name: Jeb Cox
    Title: Senior Managing Director




S - 1
DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------





PURCHASER:

ABBEY RESIDENTIAL, LLC,
an Alabama limited liability company


By:    /s/ Frank Barefield    
Name: Frank Barefield
Title: Member and President


S - 2
DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------





As to Section 1.5 and Article X only:
TITLE COMPANY:

ALAMO TITLE COMPANY


By:    /s/ David W. Pitschmann    
Name: David W. Pitschmann
Title: Senior VP / Co-Counsel     








S - 3
DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------






EXHIBIT A
FORM OF DEED
Intentionally Omitted














































A - 1
DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------






EXHIBIT B
FORM OF BILL OF SALE


Intentionally Omitted
















































B - 1
DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------





EXHIBIT C
FORM OF ASSIGNMENT OF LEASES


Intentionally Omitted


 










    


C - 1
DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------






EXHIBIT D
FORM OF ASSIGNMENT OF CONTRACTS


Intentionally Omitted


























































D - 1
DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------






EXHIBIT E
FORM OF TENANT NOTICE LETTER


Intentionally Omitted


















































































E - 1
DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------





EXHIBIT F
FORM OF SELLER’S CERTIFICATE
AS TO REPRESENTATIONS AND WARRANTIES


Intentionally Omitted






















































    


F - 1
DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------






EXHIBIT G
FORM OF CERTIFICATE AS TO FOREIGN STATUS


Intentionally Omitted










G - 1
DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------






EXHIBIT H
FORM OF OWNER’S AFFIDAVIT


Intentionally Omitted


H - 1
DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------






EXHIBIT I
FORM OF PURCHASER’S CERTIFICATE
AS TO REPRESENTATIONS AND WARRANTIES


Intentionally Omitted






















































    


I - 1
DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------






EXHIBIT J
FORM OF RESTRICTIVE COVENANT


Intentionally Omitted


















J - 1
DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------






EXHIBIT K
FORM OF COVENANT NOT TO SUE


Intentionally Omitted










K - 1
DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------






SCHEDULE 1.1(a)
LEGAL DESCRIPTION OF THE LAND


Intentionally Omitted












SCHEDULE 1.1(a) - 1
DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------






SCHEDULE 1.1(c)
LEASE SCHEDULE


Intentionally Omitted








SCHEDULE 1.1(c) - 1
DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------






SCHEDULE 1.1(d)
PERSONAL PROPERTY


Intentionally Omitted




SCHEDULE 1.1(d) - 1
DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------






SCHEDULE 1.1(e)
CONTRACTS SCHEDULE


Intentionally Omitted










SCHEDULE 1.1(e) - 1
DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------






SCHEDULE 1.1(h)
EXCLUDED PROPERTY


Intentionally Omitted






SCHEDULE 1.1(h) - 1
DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------






SCHEDULE 3.1

DUE DILIGENCE MATERIALS
Intentionally Omitted






SCHEDULE 3.1 - 1
DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------






SCHEDULE 5.1(e)


VIOLATIONS OF LAW


Intentionally Omitted












SCHEDULE 5.1(e) - i


DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------






SCHEDULE 5.1(f)


LITIGATION


Intentionally Omitted




 






SCHEDULE 5.1(f) - i


DOCSBHM\2172820\7
NAI-1502721402v4

--------------------------------------------------------------------------------






SCHEDULE 5.1(h)


LATEST ENVIRONMENTAL REPORT


Intentionally Omitted








SCHEDULE 5.1(h) - i


DOCSBHM\2172820\7
NAI-1502721402v4